            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 1 of 59



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, NADIA                           )
 ALASAAD, SUHAIB ALLABABIDI, SIDD                 )
 BIKKANNAVAR, JÉRÉMIE DUPIN,                      )
 AARON GACH, ISMAIL ABDEL-RASOUL                  )
 AKA ISMA’IL KUSHKUSH, ZAINAB                     )
 MERCHANT, MOHAMMED AKRAM                         )
 SHIBLY, MATTHEW WRIGHT AND                       )
 DIANE MAYE ZORRI,                                )
                                                  )    Civil Action No. 17-cv-11730-DJC
         Plaintiffs,                              )
                                                  )    Hon. Denise J. Casper
                  v.                              )
                                                  )
 KEVIN MCALEENAN, Acting Secretary,               )
 U.S. Department Of Homeland Security, in         )
 his official capacity; JOHN SANDERS,             )
 Acting Commissioner, U.S. Customs and            )
 Border Protection, in his official capacity; and )
 MATTHEW T. ALBENCE, Acting Director, )
 U.S. Immigration And Customs Enforcement, )
 in his official capacity,                        )
                                                  )
         Defendants.                              )
                                                  )

          DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS AND
       RESPONSE TO PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

       Pursuant to Federal Rule of Civil Procedure 56(c) and Local Rule 56.1, Defendants hereby

submit their statement of undisputed material facts to which there is no genuine issue to be tried and

also respond to Plaintiffs’ statement of undisputed material facts. As described more clearly below,

although Defendants dispute Plaintiffs’ characterizations of evidence and facts, or dispute that the

facts are material, Defendants do not contend that there are any disputed issues of material fact that

must be tried. Defendants further assert that they are entitled to summary judgment as a matter of

law.
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 2 of 59



            DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

FACTS RELATING TO PLAINTIFF’ CONSTITUTIONAL CLAIMS

Defendants’ Mission Responsibilities:

1.     Defendant, Department of Homeland Security (“DHS”), through its components U.S.

Customs and Border Protection (“CBP”) and U.S. Immigration and Customs Enforcement (“ICE”),

has broad powers to prevent the entry of terrorists, and the instruments of terrorism into the United

States and to enforce numerous criminal and civil federal laws at the border. See 6 U.S.C. § 202, §

211.

2.      CBP’s law enforcement mission is primarily interdictive in nature – identifying and

mitigating threats to border security and stopping prohibited and restricted goods and persons from

crossing the border, while facilitating and expediting the flow of legitimate travelers and trade. See

Declaration of Randy J. Howe (“Howe Decl.) ¶ 7 (Ex. A); 6 U.S.C. § 211.

3.     CBP is responsible for enforcing criminal and civil laws and administering comprehensive

regulatory schemes relating to immigration, custom, international trade, child pornography, drug

smuggling, weapons trafficking, financial crimes as well as national security and terrorism. Howe

Decl. ¶ 7. CBP also enforces a host of other laws at the border on behalf of various federal agencies.

Id. See, e.g., 31 U.S.C. § 5317; 19 CFR 161.2(a); 19 CFR Part 12.

4.     ICE’s Homeland Security Investigations (HSI), is principal investigative arm of DHS and is

charged with securing the United States from transnational criminal threats. HSI’s mission is to

investigate, disrupt, and dismantle terrorist, transnational, and other criminal organizations that

threaten or seek to exploit the customs and immigration laws of the United States. HSI enforces a

diverse portfolio of federal laws, including all types of cross-border criminal activity. Declaration of

David L. Denton (“Denton Decl.”) ¶ 5 (Ex. B).

5.     To accomplish their mission responsibilities. CBP officers and/or ICE Special Agents may

conduct an inspection of the traveler and his or her personal belongings, including any electronic

                                                    35
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 3 of 59



devices. Howe Decl. ¶ 7, 17, 21-23; Denton Decl. ¶¶ 6-7, 11; see generally PIA dated August 25,

2009 (“2009 PIA”) at Bates 221-22 (Ex. C.).

       Defendants’ Policies:

6.     In August 2009, CBP and ICE issued policies on their longstanding authority to search and

inspect electronic devices at the international border. See generally Border Searches of Electronic

Devices, ICE Directive 10044.1 (also known as ICE Directive No. 7-6.1) (Aug. 18, 2009) (Ex. D);

Border Search of Electronic Devices Containing Information, CBP Directive No. 3340-049, (Aug.

20, 2009) (Ex. E);

7.     In January, 2018, CBP revised its Directive. See Border Search of Electronic Devices, CBP

Directive No. 3340-049A, (Jan 4, 2018) (“2018 CBP Directive”) (Ex. F). Specifically, 2018 CBP

Directive, among other things, (1) clarified the scope of CBP border searches of electronic devices

and explicitly stated that measures would be taken to avoid accessing information only stored

remotely (e.g., on the “cloud”); (2) distinguished between different types of searches (basic and

advanced); and (3) applied a heightened standard for advanced searches (reasonable suspicion or

national security concern). See id. ¶ 5.1.

8.     The updated CBP Directive defines an “advanced search” as any search in which an officer

connects external equipment, through a wired or wireless connection, to an electronic device, not

merely to gain access to the device, but to review, copy and/or analyze its contents. Id. § 5.1.4. A

basic search is any border search that is not an advanced search. Id. § 5.1.3. The updated Directive

further clarified that an advanced search should only be conducted where there is reasonable

suspicion of activity in violation of the laws enforced or administered by CBP and ICE or in which

there is a national security concern, and requires advance supervisory approval Id. § 5.1.4.

9.     ICE uses the same definitions of basic and advanced searches and only conducts advanced

searches when there is reasonable suspicion. Stipulated Facts ¶¶ 1, 14. (Ex. G); Denton Decl. ¶ 11;

HSI Legal Update – Border Search of Electronic Devices, May 11, 2018 at Bates 1266-67.

                                                   35
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 4 of 59



10.    These policies have been carefully crafted to provide the Government, through DHS and its

components, with the tools necessary to secure the nation’s border, while simultaneously striving to

protect personal privacy. See PIA, January 4, 2018 at Bates 0174-0195 (Ex. H).

11.    These policies permit CBP Officers and ICE Special Agents to search information contained

in electronic devices subject to the guidelines set forth in the policy directives and any other

applicable laws. See ICE Directive ¶ 6.1; CBP Directive ¶¶ 4, 5.

12.    The policies recognize that it is not always possible to complete the search of a traveler’s

electronic device while he or she waits at the border. ICE Directive ¶ 6.1; CBP Directive ¶ 5.4. The

policies therefore require the searches of detained devices to be completed, in a reasonable time

given the facts and circumstances of the particular search. ICE Directive ¶ 8.3(1); CBP Directive ¶

5.4.

Border Searches:

13.    Border inspections are unique and unlike any other law enforcement activity. CBP’s mission

to inspect all people and things that cross the border must be balanced with its mission to facilitate

the flow of travelers and trade. Howe Decl. ¶ 8; 6 U.S.C. § 211.

14.    Over one million travelers per day go through U.S. ports of entry, and CBP has limited to no

advance information about these travelers. The sheer volume of people and merchandise passing

through the border each day means CBP has a limited amount of time to determine the specific law

enforcement actions appropriate for each encounter. Howe Decl. ¶ 8.

15.    CBP officers evaluate the totality of the circumstances for each encounter at the border and

will consider every piece of relevant information available to determine if the person and goods are

admissible into the United States, if there is a violation of any of the laws CBP enforces, or if there is

a threat to border security. Howe Decl. ¶¶ 10, 14-16. The ability to engage in these actions and the

discretion to determine – based on the totality of the circumstances – which actions are appropriate in



                                                     35
             Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 5 of 59



a given inspection is crucial to CBP’s ability to secure the border and identify and interdict threats to

national security. Id. ¶ 16.

16.     TECS is CBP’s principal law enforcement and anti-terrorism database system used at the

border to assist with inspections and determinations regarding admissibility of arriving persons.

Howe Decl. ¶ 9. TECS includes law enforcement “lookouts” and other records entered by CBP and

other law enforcement agencies regarding persons of interest. Id. TECS also includes law

enforcement records documenting certain inspections conducted by CBP at the border, including

border searches of electronic devices. Id.

17.     CBP’s documentation of its inspections are official government records made by the agency

to evidence the decisions made and activities undertaken by CBP during the course of the encounter.

Howe Decl. ¶ 9.

18.     Upon arrival at a port of entry, at the primary point of inspection, CBP Officers inspect

travelers’ documentation (e.g., passport, customs declaration), ask questions regarding their travel

and search CBP systems for relevant information. Howe Decl. ¶12. At primary, a CBP Officer may

conduct limited queries of information maintained in TECS. Id. The information available to an

officer at primary does not generally include information relating to past border searches of

electronic devices. Id.

19.     If CBP has advance information about travelers or merchandise, CBP compares the advance

information against law enforcement and intelligence information and conducts risk assessments to

identify travelers or merchandise that warrant additional scrutiny, and a “lookout” can be placed in

the TECs system to advise officers to perform additional scrutiny. Howe Decl. ¶ 11.

20.     CBP has little to no advance travel information about individuals traveling across land ports

of entry. Howe Decl. ¶33.

21.     The vast majority of border searches of electronic devices are basic searches that may be as

short as a matter of minutes and that may involve briefly scrolling through the device. Howe Decl. ¶

                                                    35
              Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 6 of 59



31. In many instances, a brief, basic search is sufficient to alleviate – or heighten – concerns

presented during a border inspection. Id.

22.    Given the volume of travelers that CBP processes, and in order to ensure efficiency, if based

on his or her extensive training and experience, a CBP officer determines that additional scrutiny

beyond the brief initial encounter is warranted, the traveler will be referred for a continuation of their

inspection, often referred to as “secondary” or “secondary inspection.” Howe Decl. ¶ 13. A

secondary inspection is a continuation of the border inspection and an officer may refer any traveler

to secondary inspection. Id.

23.    At secondary, the CBP officer may run law enforcement queries through TECS and other

CBP systems. Howe Dec. ¶ 13. The information available to officers at secondary includes the same

types of information available at primary, but may also include additional records relating to prior

encounters between the traveler and CBP. Howe Decl. ¶13.

24.    CBP shares it border search authority with ICE whose HSI Special Agents are also designated

as customs officers and immigration officers, in addition to being criminal investigators. Where

circumstances warrant, CBP Officers may notify ICE HIS of a matter encountered during the course

of a border inspection and ICE HSI agents may engage in additional follow-up investigation,

particularly where the matter may be a candidate for criminal prosecution Howe Decl. ¶ 18; Denton

Decl. ¶ 12.

25.    HSI does not undertake border searches to uncover evidence of crimes that lack a nexus to the

border. Denton Decl. ¶ 10. However, during a border search HSI Special Agents may encounter

evidence of crimes that have no border nexus and may share the information with the agency

responsible for enforcing or administering the applicable law or, as federal law enforcement officers

generally empowered to enforce federal criminal law, act on it themselves. Id.




                                                     35
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 7 of 59



26.    Prior to conducting a border search, HSI Special Agents can review information on a traveler

contained in various government systems, including CBP’s record systems and in ICE’s Investigative

Case Management System (ICM). Denton Decl. ¶ 14.

27.    ICM is a system that enables ICE personnel to create an electronic case file that organizes and

links all records and documents associated with an investigation, so they are easily accessible from a

single location and enables personnel to link records to multiple investigations. Denton Decl. ¶ 14.

28.    When a border search is conducted, HSI Special Agents must record the occurrence of a

search in ICE’s Investigation Case Management System (ICM). Denton Decl. ¶15. Special Agents

can also record in ICM their impressions of the search or notable observations. Id.

29.    ICM does not contain the forensic copies of the data on any electronic device, which are

stored separately. Denton Decl. ¶ 15. ICM only contains the descriptions that a Special Agent may

make of what is observed during a search. Id. These federal records are maintained in accordance

with section 8.5(1)(b) of ICE Directive 10044.1. Id.

30.    In FY 2017, CBP conducted 30,524 border searches of electronic devices and processed more

than 397 million arriving international travelers; only approximately 0.007% of arriving travelers had

their devices searched. Less than 3,500 of those searches were advanced searches. See Stipulated

Facts 13; Response to Interrog. 6. (Ex. I). In that same year, ICE conducted only 681 advanced

searches. Stipulated Facts 15.

       Warrantless Border Searches of Electronic Devices Support Defendants’ Mission

31.    All persons, conveyances, cargo, baggage, personal effects and merchandise of every

description may be subject to a border inspection, inbound or outbound. Howe Decl. ¶ 21. This may

include things as varied as a shipping container, a mobile home, a suitcase, or a purse, along with any

items these things might contain. Id.




                                                   35
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 8 of 59



32.    As international travelers carry more electronic devices, there is a greater likelihood that

information that was previously maintained in hard copy form, and easily accessible to CBP Officers,

is now maintained electronically. Howe Decl. ¶ 26.

33.    Electronic devices themselves are merchandise and can contain both merchandise and

evidence relating to merchandise. There is a myriad of electronic devices, such as computers, phones,

tablets, flash drives, and SD Cards, which can all be encountered at the border. Denton Decl. ¶ 7;

Howe Decl. ¶¶ 23, 25.

34.    Electronic border device searches advance the Defendants interest in stopping contraband

because electronic devices can contain illegal goods just as easily as any other container. See Howe

Decl. ¶¶ 23, 39; Denton Decl. ¶¶ 7-8, 16.

35.    Electronic devices can contain many types of “digital contraband” such as child pornography,

classified information, and counterfeit media. See Howe Decl. ¶ 23.

36.    Electronic devices can also contain evidence of contraband, such as child pornography or

items that violate intellectual property rights; classified information; export controlled material, drug

trafficking, firearm smuggling, and export control violations. Howe Decl. ¶ 23-24, 28, 30; Denton

Decl ¶¶ 24-27

37.    Defendants’ searches of electronic devices at the border have successfully uncovered threats

to national security, information pertaining to terrorism, illegal activities, contraband, and the

inadmissibility of people and things. Howe Decl. ¶¶ 27-30; Denton Decl. ¶¶ 16, 24-27.

38.    There have been numerous instances where CBP conducted searches without any advance

information or suspicion and found evidence that revealed threats to national and/or border security.

Howe Decl. ¶ 28.

39.    There have been numerous instances where CBP conducted searches without any advance

information or suspicion and found evidence that contradicted an individual’s state purpose for travel

to the United States. Howe Decl. ¶ 29.

                                                     35
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 9 of 59



40.    There have been numerous instances where CBP conducted searches without any advance

information or suspicion and found evidence that could be used to support a criminal prosecution,

such as child pornography, narcotics. Howe Decl. ¶ 30.

41.    Electronic devices can also contain information that facilitates the execution of the non-

criminal aspects of CBP’s mission, which includes the enforcement of civil and administrative legal

requirements. Howe Decl. ¶ 30.

42.    Border search authority is a crucial tool and requiring a warrant for all border searches of

electronic devices would significantly impede CBP’s and ICE’s missions. Howe Decl. ¶¶ 26, 32;

Denton Decl. ¶¶ 18, 23-27.

43.    Due to the differences between a typical law enforcement encounter and the border, it is

highly unlikely that probable cause exists in the border context. First, a border search is generally not

a search where the places and things to be searched can be particularly described in advance, as

required in a warrant, but is a search of the individual and her belongings as she chooses to present

them at the border. Second, the things to be searched at the border are not those identified, described,

and targeted by the government, but whatever the traveler chooses to carry with her across the border

between nations. Denton Decl ¶ 22; Howe Decl. ¶¶ 33-34.

44.    A warrant necessarily requires advance information to support the probable cause

determination, requires the time and deliberateness associated with review by a neutral magistrate,

and requires the identification of a specific person or thing to be searched and the particular crime

that is implicated. In a border environment, such advance information necessary to support probable

cause for search is often minimal. Howe Decl. ¶ 34.

45.    A warrant requirement is impractical, if not impossible, for the government to obtain because

the what, where, how, and when she presents herself and her possessions at the border is generally

not knowable to the government in advance. Denton Decl ¶ 22; Howe Decl. ¶¶ 34.



                                                    35
           Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 10 of 59



46.    Requiring a warrant for electronic devices at the border would have serious consequences for

border security by creating a category of, and a container for, merchandise immune from border

search. Such an obvious loophole in the ability of the United States to patrol its borders would create

a safe-haven for contraband and evidence and inevitably result in exploitation by criminals, terrorists,

and transnational criminal organizations to smuggle merchandise, contraband, and evidence of

criminal conspiracies into and out of the United States. Denton Decl. ¶¶ 18, 23; Howe Decl. ¶ 32, 35

47.    A warrant requirement would obviate the deterrent effect of border searches when it comes to

electronic devices and incentivize criminals to store contraband or other evidence of illegal goods on

their electronic devices. See Howe Decl. ¶¶ 38, 43; Denton Decl. ¶¶ 18, 23.

48.    A warrant requirement would impose entirely unknown logistical and resource requirements

on Defendants. Howe Decl. ¶¶ 34, 36; Denton Decl. ¶¶ 19-22.

49.    A warrant requirement for border searches of electronic devices would likely impede CBP’s

ability to expeditiously complete certain border inspections; would likely prevent CBP from

detecting electronic contraband; and would deprive the federal government of crucial information,

including terrorism related information, that informs admissibility determinations relating to both

people and goods. Howe Decl. ¶¶ 32, 36- 38.

50.    A warrant requirement would threaten the security of this country. Defendants have on

numerous occasions interdicted contraband and criminals through use of device border searches, and

in most, if not all, of these instances the Government did not have a warrant or probable cause to

conduct the search at issue. See Howe Decl. ¶ 27-30; Denton Decl. ¶¶ 24-27.

FACTS RELATING TO INDIVIDUAL PLAINTIFFS:

51.    Out of the eleven Plaintiffs, seven have had their electronic devices searched at the border

only once (Plaintiffs Ghassan Alasaad, Allababidi, Bikkannavar, Gach, Shilby, Wright, and Zorri).

See Pls. SUMF ¶¶ 120-149. (ECF 90-2)



                                                   35
             Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 11 of 59



52.    Four have had their electronic devices searched at the border more than once (Plaintiffs

Merchant, Nadia Alasaad, Dupin and Kushkush). See Pls. SUMF ¶¶ 121, 123, 129, 130, 134, 135,

137, 140, 141, 142 (ECF 90-2).

53.     Except for Plaintiff Merchant, none of the Plaintiffs have had their electronic devices

searched since August 2017. See Pls. SUMF ¶¶ 120-149. (ECF 90-2)

54.    Plaintiff Merchant did have her electronic device manually searched in September, 2018 but

she has travelled internationally at least five times since her most recent search and has not been

searched during any of those trips. See Ex. J, Merchant Resp. to Interrogs. 1, 4; Merchant Suppl.

Resp. to Interrogs 1, 4, 7.

55.    Defendants deleted all copies of Plaintiff Wright’s data. Declaration of Jenny Tsang, (Ex. L).

                   DEFENDANTS’ RESPONSE TO PLAINTIFFS’ STATEMENT
                          OF UNDISPUTED MATERIAL FACTS


       I.        Defendants’ Policies and Practices on Border Searches and Confiscations of
                 Travelers’ Electronic Devices

            A.      CBP Screening

            1.      U.S. Customs and Border Protection (“CBP”) officers conduct primary

   inspections of every person who crosses the border into the United States at a port of entry. Exh.

   13 (CBP 30(b)(6) depo.) at 85:3–12.

            Response: Dispute the characterization as a “primary” inspection here, but admit that CBP

            officers conduct inspections of every person who crosses the border into the United States

            at a port of entry. Id.

            2.      During primary inspections, CBP officers must determine whether a traveler

   seeking entry is admissible to the United States. U.S. citizens are by definition admissible.

   Lawful permanent residents, with some exceptions, are also by definition admissible. Officers

   must also determine whether the traveler is carrying goods subject to customs rules, such as

   prohibited contraband. Exh. 13 (CBP 30(b)(6) depo.) at 35:2–5, 80:4–8, 85:3–12 & errata pages.
                                                    35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 12 of 59



       Response: Dispute that this determination only occurs during “primary” inspection and

       also dispute their characterization of the term “lawful permanent resident.” Admit that

       U.S. citizens are by definition admissible once they establish their identity and

       citizenship to the satisfaction of the inspecting officer. Id. at 35:4-5. Aliens lawfully

       admitted for permanent residence in the Unites States are also not regarded as seeking

       admission for purposes of immigration laws unless certain criteria apply. See 8 U.S.C.

       §1101(a)(13)(C). Further dispute the characterization that Officers are determining

       “whether the traveler is carrying goods subject to customs rules, such as prohibited

       contraband;” all goods crossing the border are subject to inspection by customs officers.

       See 19 U.S.C. § 1401(c); see also Exh. 13 (CBP 30(b)(6) depo.) at 35:15-36::17

       3.      If a CBP officer at primary inspection decides that a traveler warrants further

screening, the officer will refer the traveler to secondary inspection. Exh. 13 (CBP 30(b)(6)

depo.) at 87:6–18.

       Response: Dispute that this statement correctly characterizes the cited deposition

       testimony. Admit that a CBP officer at primary inspection may refer a traveler for

       additional scrutiny if they require further time for processing.

       4.      Some travelers are randomly selected for referral to secondary inspection. Exh. 18

(CBP Briefing for Senate Committee) at Bates 282.

       Response: No dispute.

       5.      During secondary inspections, when deciding whether to search a traveler’s

device, CBP officers consider past border searches of electronic devices. Exh. 13 (CBP 30(b)(6)

depo.) at 122:4–13.

       Response: Dispute that this statement correctly characterizes the cited deposition

       testimony which makes clear that a CBP officer considers a number of factors in

       deciding whether to search a traveler’s device which may include past searches. Id. at

                                                35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 13 of 59



       122:4-20.

       B.      The CBP Policy

       6.      CBP’s border searches and confiscations of electronic devices are governed by

CBP Directive No. 3340–049A, dated January 4, 2018 (the “CBP Policy”). Exh. 19 (CBP 2018

Directive) at § 11, Bates 124.

       Response: Dispute the characterization of the cited policy. Admit that CBP Directive

       No. 3340–049A, dated January 4, 2018 (the “CBP Policy”) provides guidance and

       standard operating procedures for searching, reviewing, retaining, and sharing

       information contained in electronic devices.

       7.      In an “advanced” or “forensic” search, an officer connects external equipment to a

traveler’s electronic device, with a wired or wireless connection, in order to access, review, copy,

and/or analyze the contents of the device. Exh. 46 (Stipulations) at ¶ 1; Exh. 19 (CBP 2018

Directive) at § 5.1.4, Bates 117; Exh. 20 (ICE Broadcast) at Bates 1266; Exh. 14 (ICE 30(b)(6)

depo.) at 54:14–23.

       Response: Dispute that plaintiffs correctly characterized the referenced Stipulation and

       refer the Court to the Stipulation and CBP 2018 Directive for an accurate statement.

       Do not dispute that an advanced search is defined in both the Stipulation and CBP 2018

       Directive as “any search in which an Officer connects external equipment, through a

       wired or wireless connection, to an electronic device not merely to gain access to the

       device, but to review, copy, and/or analyze its contents.”

       8.      In a “basic” or “manual” search, an officer reviews the content of a traveler’s

electronic device without using external equipment. Exh. 19 (CBP 2018 Directive) at § 5.1.3,

Bates 116; Exh. 14 (ICE 30(b)(6) depo.) at 54:14–55:3.

       Response: Dispute that the CBP 2018 Directive uses the term “manual” to describe a

       search. Exh 19 at § 5.1.3 (describing a basic search) Do not dispute that the term

                                                35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 14 of 59



       “manual” is sometimes used to describe a basic search.

       9.      The CBP Policy allows advanced searches of electronic devices based on either

“reasonable suspicion of activity in violation of the laws enforced or administered by CBP” or a

“national security concern.” Exh. 19 (CBP 2018 Directive) at § 5.1.4, Bates 117.

       Response: No dispute.

       10.     The CBP Policy allows basic searches of electronic devices without any

suspicion. Exh. 19 (CBP 2018 Directive) at § 5.1.3, Bates 116.

       Response: No dispute.

       11.     The CBP Policy allows officers to retain travelers’ electronic devices for on-site

or off-site searches, which “ordinarily” should not exceed five days, but can be prolonged with

supervisory approval based on “extenuating circumstances.” Exh. 19 (CBP 2018 Directive) at

§§ 5.4.1–5.4.1.1, Bates 119.
        Response: No dispute.

       12.     The CBP Policy places no ultimate limit on how long a device can be kept for

search. Exh. 13 (CBP 30(b)(6) depo.) at 223:21–224:7.

       Response: No dispute.

       13.     The CBP Policy permits CBP to retain information from a traveler’s device that is

related to “immigration, customs, and other enforcement matters,” even if there is no probable

cause to suspect a violation of law. Exh. 19 (CBP 2018 Directive) at § 5.5.1.2, Bates 121.

       Response: No dispute.

       14.     The CBP Policy permits officers to share information retained from electronic

devices with federal, state, local, and foreign law enforcement agencies. Exh. 19 (CBP 2018

Directive) at § 5.5.1.3, Bates 122.

       Response: No dispute.

       15.     CBP does not know how long other government entities keep the information they


                                                35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 15 of 59



receive from CBP’s border searches of electronic devices. Exh. 13 (CBP 30(b)(6) depo.) at

200:2–12.

       Response: No dispute.

       16.     CBP does not monitor whether other government entities impermissibly retain the

information CBP shares from border searches of electronic devices. Exh. 13 (CBP 30(b)(6)

depo.) at 203:7–204:3.

       Response: No dispute.

       C.      The ICE Policy

       17.     U.S. Immigration and Customs Enforcement’s (“ICE”) border searches and

confiscations of electronic devices are governed by ICE Directive No. 7–6.1 (also known as ICE

Policy 10044.1), dated August 18, 2009, as superseded in part by an ICE/Homeland Security

Investigations (“HSI”) Broadcast, dated May 11, 2018 (collectively, the “ICE Policy”). Exh. 21

(ICE 2009 Directive) at Bates 260–69; Exh. 20 (ICE Broadcast) at Bates 1266–67; Exh. 14 (ICE

30(b)(6) depo.) at 149:10–20,187:21–188:2.

       Response: No dispute.

       18.     The ICE Policy allows advanced searches of electronic devices with reasonable

suspicion. Exh. 20 (ICE Broadcast) at Bates 1266–67.

       Response: No dispute.

       19.     The ICE Policy allows basic or manual searches of electronic devices without any

suspicion. Exh. 21 (ICE 2009 Directive) at § 6.1, Bates 261.

       Response: Dispute that the ICE policy uses the term “manual” to describe a search. The

       correct term is basic. Id.

       20.     When CBP turns an electronic device over to ICE for a search, ICE policy

applies. Exh. 21 (ICE 2009 Directive) at § 6.2, Bates 261; Exh. 19 (CBP 2018 Directive) at

§ 2.7, Bates 114.

                                               35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 16 of 59



        Response: No dispute.

       21.     The ICE Policy allows agents to take and retain travelers’ electronic devices for

on-site or off-site searches. Exh. 21 (ICE 2009 Directive) at § 8.1(4), Bates 263. The ICE Policy

states that such searches should “generally” be completed within 30 days, but can be prolonged

with supervisory approval. Id. at § 8.3(1), Bates 263–64.

       Response: Dispute plaintiffs’ characterization of the ICE policy which requires agents “to

       complete the search of detained electronic devices, or copies of information therefrom, in a

       reasonable time give the facts and circumstances of the particular search” and refer the

       Court to the policy (Exh 21 §8.3) for an accurate statement.

       22.     The ICE Policy permits ICE to retain information from travelers’ devices that are

“relevant to immigration, customs, and other law enforcement matters.” Exh. 21 (ICE 2009

Directive) at § 8.5(1)(b), Bates 266.

       Response: No dispute that the ICE policy permits retention of information to the extent

       authorized by law and if retention is consistent with the privacy and data protection

       policies of the system in which the information is retained. Id.

       23.     The ICE Policy states that copies of information from travelers’ devices that are

“determined to be of no relevance to ICE” must be destroyed, and the destruction must be

documented. Exh. 21 (ICE 2009 Directive) at § 8.5(1)(e), Bates 267.

       Response: No dispute.

       24.     The ICE Policy permits ICE to share information retained from electronic devices

with federal, state, local, and foreign law enforcement agencies. Exh. 21 (ICE 2009 Directive) at

§ 8.5(1)(c), Bates 266.

       Response: No dispute that the ICE policy allows sharing of information in accordance

       with applicable law and policies.

       D.      Border Screening Databases
                                               35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 17 of 59




               1.     CBP’s TECS

       25.     TECS is CBP’s main database. Exh. 13 (CBP 30(b)(6) depo.) at 46:9–11. It

facilitates the maintenance and sharing of law enforcement records. Id. at 47:5–15.

       Response: No dispute.

       26.     TECS includes information about prior encounters between CBP officers and

travelers at the U.S. border. Exh. 13 (CBP 30(b)(6) depo.) at 119:7–17.

       Response: No dispute.

       27.     TECS includes “lookouts” created by CBP or other government agencies. Exh. 13

(CBP 30(b)(6) depo.) at 98:20–99:7; Exh. 14 (ICE 30(b)(6) depo.) at 211:14–22.

       Response: No dispute.

       28.     A “lookout” is an alert about a traveler or vehicle that is entered into a database

by CBP, ICE, or another law enforcement agency. Exh. 13 (CBP 30(b)(6) depo.) at 97:5–11;

Exh. 14 (ICE 30(b)(6) depo.) at 205:2–23; Exh. 22 (CBP 2018 PIA) at Bates 177.

       Response: No dispute

        29.    At primary inspection, CBP officers query TECS to identify “lookouts” and

recent border crossings. Exh. 13 (CBP 30(b)(6) depo.) at 85:14–86:24, 93:12–19.

       Response: No dispute.

       30.     If a traveler has a “lookout,” the primary inspection CBP officer will refer the

traveler to secondary inspection. Exh. 13 (CBP 30(b)(6) depo.) at 101:25–102:12; Exh. 14 (ICE

30(b)(6) depo.) at 206:19–207:19. A CBP officer may also refer the traveler to ICE. Exh. 14

(ICE 30(b)(6) depo.) at 205:2–23, 207:22–208:3, 209:6–210:2.

       Response: Dispute characterization that all travelers with a “lookout” will be referred

       to secondary inspection. Admit that a “lookout” may result in a referral to secondary

       inspection.
                                                 35
          Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 18 of 59



       31.     “Lookouts” can be a reason why some travelers are subjected to border searches

of their electronic devices. Exh. 13 (CBP 30(b)(6) depo.) at 103:15–104:2, 208:5–10.

       Response: Dispute plaintiff’s characterization that “travelers are subjected to border

       searches” but admit that “lookouts” can be a reason why CBP conducts a border search

       of an electronic device.

       32.     “Lookouts” last as long as CBP deems them pertinent. Exh. 13 (CBP 30(b)(6)

depo.) at 101:19–23.

       Response: No dispute.

       33.     CBP officers use TECS to document border searches of electronic devices. Exh.

13 (CBP 30(b)(6) depo.) at 90:15–21, 119:18–21. This includes the officers’ reasons for search,

id. at 125:19 –126:18, 151:5–11, and information the officers discover that they deem of law

enforcement benefit, id. at 169:19–21. See also Exh. 22 (CBP 2018 PIA) at Bates 186.

       Response: No dispute.

       34.     During secondary inspections, CBP officers consider information in TECS,

including information about prior border screenings. Exh. 13 (CBP 30(b)(6) depo.) at 117:7–

119:21.

       Response: No dispute.

       35.     When ICE agents are deciding whether to conduct a border search of an electronic

device, they have access to information in TECS. Exh. 14 (ICE 30(b)(6) depo.) at 90:24–92:5.

       Response: No dispute.

               2.       CBP’s Automated Targeting System

       36.     CBP’s Automated Targeting System (“ATS”) uses “rules” to conduct risk

assessments that “flag[]” certain travelers for “additional inspection.” Exh. 13 (CBP 30(b)(6)

depo.) at 107:7–25. See also id. at 104:11–14, 106:8–16; Exh. 23 (CBP 2017 ATS PIA) at Bates 997,

999, 1003.

                                                 35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 19 of 59



       Response: No dispute.

       37.    When assessing risk, ATS uses information from TECS. Exh. 13 (CBP 30(b)(6)

depo.) at 107:22–25. See also Exh. 23 (CBP 2017 ATS PIA) at Bates 1000.

       Response: No dispute.

       38.    ATS provides CBP officers with access to dozens of other government databases.

Exh. 23 (CBP 2017 ATS PIA) at Bates 997–99.

       Response: No dispute.

       39.    If ATS flags a traveler, then a CBP officer conducting a primary inspection must

refer the traveler to secondary inspection. Exh. 13 (CBP 30(b)(6) depo.) at 109:4–13.

       Response: Dispute characterization and state that a CBP officer’s reason for referring a

       traveler to secondary inspection may be based upon a review of the results of an ATS

       risk assessment.

       40.    If an advanced search of an electronic device yields information that a CBP

officer deems of law enforcement benefit, then the officer will copy it into ATS. Exh. 13 (CBP

30(b)(6) depo.) at 104:18–105:2; Exh. 22 (CBP 2018 PIA) at Bates 184, 186; Exh. 23 (CBP 2017

ATS PIA) at Bates 1034; Exh. 27 (DHS OIG 2018 Report) at Bates 975.

       Response: Dispute characterization and state that articulated in the ATS PIA, Bates

       0996, a CBP Officer is authorized to include information from the border search of an

       electronic device in ATS if the subject of the search is of significant law enforcement,

       counterterrorism, or national security concerns.

       41.    ATS stores copies of data from travelers’ devices, not officers’ narrative

descriptions of that data. Exh. 13 (CBP 30(b)(6) depo.) at 190:10–19.

       Response: No dispute.

       42.    ATS stores copies of data from travelers’ devices for 15 years or “the life of the

law enforcement matter,” whichever is longer. Exh. 23 (CBP 2017 ATS PIA) at Bates 1037.

                                               35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 20 of 59



       Response: No dispute.

       43.      ATS may use the information copied from a traveler’s device to flag the traveler

for heightened screening in the future. Exh. 13 (CBP 30(b)(6) depo.) at 114:10–18, 115:12–25;

Exh. 22 (CBP 2018 PIA) at Bates 184; Exh. 23 (CBP 2017 ATS PIA) at Bates 1034.

       Response: No dispute that Officers may flag a traveler for additional scrutiny on the

       basis of information maintained in ATS.

       44.      When ICE agents decide whether to conduct a border search of an electronic

device, they have access to ATS. Exh. 14 (ICE 30(b)(6) depo.) at 99:4–10.

       Response: No dispute.

                3.      ICE’s Investigative Case Management

       45.      ICE operates a database called Investigative Case Management (“ICM”). Exh. 14

(ICE 30(b)(6) depo.) at 163:20–164:4.

       Response: No dispute.

       46.      ICM contains (a) “reports of investigation,” and (b) “subject records,” which

identify people and things that are connected to investigations. Exh. 14 (ICE 30(b)(6) depo.) at

164:13–165:8.

       Response: No dispute.

       47.      ICM contains nearly all of ICE’s case information. Exh. 14 (ICE 30(b)(6) depo.)

at 160:3–13.

       Response: No dispute.

       48.      When ICE agents decide whether to conduct border searches of electronic

devices, they have access to ICM information. Exh. 14 (ICE 30(b)(6) depo.) at 164:5–12.

       Response: No dispute.

       49.      ICM information that can be relevant to whether to conduct a border search of an

electronic device includes prior encounters between ICE and travelers at the border, including
                                                35
          Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 21 of 59



whether travelers were subjected to device searches. Exh. 14 (ICE 30(b)(6) depo.) at 166:13–

168:14.

         Response: No dispute.

         50.      If an ICE agent conducts a border search of an electronic device, they may use an

ICM report of investigation to store information about what they found. Exh. 14 (ICE 30(b)(6)

depo.) at 169:10–22. ICM contains an agent’s descriptions of data in a traveler’s device, but not

the data itself. Id. at 172:5–14. This may include, for example, a “verbatim transcript of a

conversation,” or a “summary” of a conversation or a photograph. Id. at 172:15–174:11.

         Response: No dispute.

         51.      ICM information about the contents of travelers’ devices can be relevant to

whether to conduct a future border search of an electronic device. Exh. 14 (ICE 30(b)(6) depo.)

at 174:12–24.

         Response: No dispute.

   II.         The Frequency of Border Searches and Confiscations of Electronic Devices

         A.       Defendants’ Statistical Data

         52.      CBP conducted the following total number of border searches of electronic

devices during each fiscal year (“FY”) from 2012 through 2018:

                  •   FY 2012: 5,085
                  •   FY 2013: 5,709
                  •   FY 2014: 6,029
                  •   FY 2015: 8,503
                  •   FY 2016: 19,051
                  •   FY 2017: 30,524
                  •   FY 2018: 33,295

Exh. 46 (Stipulations) at ¶ 13.

         Response: No dispute.

         53.      CBP conducted the following number of basic searches of electronic devices at

the border during each fiscal year from 2012 through 2018:

                                                  35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 22 of 59



               •   FY 2012: 3,182
               •   FY 2013: 3,561
               •   FY 2014: 4,314
               •   FY 2015: 6,618
               •   FY 2016: 16,914
               •   FY 2017: 27,701
               •   FY 2018 (through September 15, 2018): 28,4291

Exh. 26 (Defs. Interrog. Responses) at #6.

    Response: No dispute.

       54.     CBP conducted the following number of advanced searches of electronic devices

at the border during each fiscal year from 2012 through 2018:

               • FY 2012: 2,285
               • FY 2013: 2,444
               • FY 2014: 1,921
               • FY 2015: 2,090
               • FY 2016: 2,394
               • FY 2017: 2,685
               • FY 2018 (through September 15, 2018): 3,485
Exh. 26 (Defs. Interrog. Responses) at #6.

       Response: No dispute.

       55.     CBP conducted the following number of confiscations of travelers’ electronic

devices after they left ports of entry during each fiscal year from 2012 through 2018:

               •   FY 2012: 8
               •   FY 2013: 36
               •   FY 2014: 32
               •   FY 2015: 21
               •   FY 2016: 131
               •   FY 2017: 200
               •   FY 2018 (through September 15, 2018): 172

Exh. 26 (Defs. Interrog. Responses) at #6.

       Response: Dispute the characterization of the fact because the wording differs from the

       wording used in Defendants’ Response to Interrogatory 6. Defendants do not dispute that

       that CPB estimated that it “detained the [above] number of electronic devices after a

       traveler departed the port of entry or other location of inspection in each of the identified

       fiscal years.”
                                                35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 23 of 59



       B.      Defendants’ Statistics Do Not Reflect All Border Searches and Confiscations
               of Electronic Devices

       56.     ICE does not maintain records of the number of basic searches of electronic

devices that it conducts. Exh. 46 (Stipulations) at ¶ 14.

       Response: Dispute that this is a material fact as he number of basic searches

       conducted by ICE or whether ICE records those numbers is not material to the

       constitutionality of border searches of electronic devices.

       57.     ICE agents may conduct basic searches of electronic devices. Exh. 29 (DHS 2009

PIA) at Bates 224.

       Response: No dispute.

       58.     ICE does not maintain records of the number of times it detains electronic devices

after travelers leave ports of entry. Exh. 14 (ICE 30(b)(6) depo.) at 330:2–10.

       Response: Dispute plaintiffs’ characterization of the cited testimony. ICE records every

       instance that an electronic device is detained for a border search; it does not record those

       occurrences in a manner that permits for aggregable statistics. Id. at 331:6 – 332:6.]

       Further dispute this is a material fact as the number of basic searches conducted by ICE

       or whether ICE records those numbers is not material to the constitutionality of border

       searches of electronic devices.

       59.     CBP determines the number of border searches of electronic devices in a given

period by calculating the number of closed or completed Electronic Media Reports (“EMRs”).

Exh. 26 (Defs. Interrog. Responses) at #11. EMRs are sometimes called “IOEMs.” Exh. 13 (CBP

30(b)(6) depo.) at 201:7–9.

       Response: No dispute, except to dispute this is a material fact.

       60.     CBP officers sometimes do not complete EMRs after conducting border

searches of electronic devices. Exh. 27 (DHS OIG 2018 Report) at Bates 973, 978; Exh. 13


                                                 35
              Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 24 of 59



(CBP 30(b)(6) depo.) at 248:18–249:9.

             Response: Do not dispute that the 2018 DHS OIG report found, in the period of

             examination, that CBP officers sometimes did not complete EMRs. Further dispute that

             this is a material fact.

             61.      For example, on August 28, 2017, CBP officers searched the smartphone they

seized from Plaintiff Nadia Alasaad’s bag. Exhs. 15 & 16 (Answer and Complaint) at ¶¶ 73–74,

76. Defendants have no records, including EMRs, documenting that search. Exh. 26 (Defs. Doc.

Responses) at #17.

             Response: Dispute the inference being drawn by the fact that CBP does not have any

             records documenting that alleged search and further dispute that this is a material fact.

             62.      When CBP officers do not fill out EMRs for border searches of electronic

devices, those searches are not included in CBP’s calculation of the total number of searches for

that period. Exh. 26 (Defs. Interrog. Responses) at #11; Exh. 13 (CBP 30(b)(6) depo.) at 251:3–

15.

             Response: Dispute that this is a material fact.

      III.         Privacy Implications of Device Searches

             A.       The Sensitivity of Content in Travelers’ Devices

             63.      Electronic devices carried by travelers, such as smartphones or laptops, can

contain a very large volume of information. Exh. 13 (CBP 30(b)(6) depo.) at 161:25–162:3; Exh.

14 (ICE 30(b)(6) depo.) at 212:21–213:3.

             Response: No dispute.

             64.      Travelers carry electronic devices that contain many different kinds of

information, such as photos, contacts, emails, and text messages, and the devices may reveal

such things as prescription information, information regarding employment, travel history, and

browsing history. Exh. 13 (CBP 30(b)(6) depo.) at 161:21–24, 164:3–13, 167:12–17, 191:10–14;
                                                      35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 25 of 59



Exh. 14 (ICE 30(b)(6) depo.) at 213:5–8.

       Response: No dispute.

       65.     A CBP training document describes border searches of electronic devices as “very

sensitive.” Exh. 31 (Pilot Program for CBP 2018 Directive) at Bates 143.

       Response: No dispute.

       66.     ICE recognizes that electronic devices have the capacity to “store sensitive

information.” Exh. 29 (DHS 2009 PIA) at Bates 231.

       Response: No dispute.

       B.      The Invasiveness of Manual and Forensic Device Searches

       67.     Basic searches can access content from allocated space physically resident on an

electronic device that is accessible using the native operating system of the device, including but

not limited to its native graphical user interface and/or touchscreen. Exh. 46 (Stipulations) at ¶ 2.

       Response: No dispute.

       68.     Basic searches can extend to any allocated file or information that is resident on

the device and accessible using the device’s native operating system. Exh. 46 (Stipulations) at

¶ 4.
       Response: No dispute.

       69.     Separate from the primary content stored on them, some electronic devices may

also store data related to that content, such as the date and time associated with the content,

usage history, sender and receiver information, or location data. That content may be revealed

during a basic search, depending on the type of device, the operating system, the relevant

settings, and the applications used to create and/or maintain the data. Exh. 46 (Stipulations) at

¶ 5.
       Response: No dispute.

       70.     When conducting a basic search, officials are able to use the native search

functions in the native operating system of the device, such as a key word search tool, if there is

                                                 35
          Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 26 of 59



one. Exh. 46 (Stipulations) at ¶ 3.

        Response: No dispute.

        71.     A device’s internal search tools can be used to search for particular words and

images. Exh. 14 (ICE 30(b)(6) depo.) at 214:24–216:10, 216:25–217:4, 218:9–20, 219:16–

221:11.

        Response: No dispute.

        72.     Depending on the equipment, procedures, and techniques used, advanced searches

of electronic devices are generally capable of revealing everything a basic search may reveal.

Exh. 46 (Stipulations) at ¶ 6.

        Response: No dispute, except dispute that it is material.

        73.     An advanced search of an electronic device, depending on the equipment,

procedures, and techniques used, may be capable of revealing deleted or other data in

unallocated storage space and password-protected or encrypted data. Exh. 46 (Stipulations) at

¶ 8. See also Exh. 13 (CBP 30(b)(6) depo.) at 298:3–17.

       Response: No dispute.

        74.     An advanced search of an electronic device may be able to copy all information

physically resident on the device or may be limited to only certain files, depending on the search

equipment, procedures, and techniques used. Exh. 46 (Stipulations) at ¶ 12. See also Exh. 13

(CBP 30(b)(6) depo.) at 205:13–23.

       Response: No dispute.

        75.     If information from the internet is cached on a device, such as web-based email,

and the device is disconnected from the internet, border officers can still search the cached

information. Exh. 14 (ICE 30(b)(6) depo.) at 222:9–223:15; Exh. 13 (CBP 30(b)(6) depo.) at

186:2–24.

       Response: No dispute.

                                                   35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 27 of 59



       76.     Some CBP officers may have accessed cloud-based content during searches of

electronic devices, even after issuance of an April 2017 memorandum requiring that officers

disable network connectivity prior to search, because more than one-third of EMRs lacked a

statement confirming that the device’s data connection had been disabled. Exh. 27 (DHS OIG

2018 Report) at Bates 979–980.

       Response: Do not dispute that the 2018 DHS OIG report concluded that based on

       EMRs reviewed in the stated time period that some CBP officers did not document

       that they had disabled network connectivity prior to a search during the time period

       examined, which was after issuance of an April 2017 memorandum requiring that

       officers disable network connectivity prior to search. Dispute that this is a material

       fact.

       C.      Privacy Risks From Retention of Information

       77.     To the extent consistent with applicable system of records notices, ICE and CBP

can retain information from a device in any of their record keeping systems when an electronic

device search reveals information officers deem relevant to immigration, customs, or other laws

enforced by the Department of Homeland Security. Exh. 46 (Stipulations) at ¶ 10.

       Response: No dispute.

       78.     ICE generally stores information from travelers’ devices in ICE’s Investigative

Case Management System, and the rules for that database do not limit storage of this

information, beyond the requirement of relevance to immigration, customs, or other law

enforcement matters. Exh. 14 (ICE 30(b)(6) depo.) at 323:16–324:4, 326:18–327:4.

       Response: Dispute to the extent this statement suggests that exact or complete

       electronic copies of an electronic device’s data are stored in ICM. Do not dispute that

       an ICE Special Agent can manually record a narrative description of information

       observed during a search of an electronic device in ICM. Id. at 324:16-325:2; 326:15-

                                                35
          Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 28 of 59



         327:4.

         79.      After a border search of an electronic device, the information contained on the

device may be shared with other federal agencies for law enforcement and intelligence purposes.

Exh. 13 (CBP 30(b)(6) depo.) at 44:18–45:12, 198:20–199:5; Exh. 30 (ICE 2007 Memorandum)

at Bates 1265.

         Response: Dispute plaintiffs’ characterization of this fact and refer Court to cited

         exhibits which make clear that the information sharing is permitted only if the

         information is related to immigration, customs, and other enforcement matters and if

         the sharing is consistent with applicable system of record notices. See Ex. 19 at

         5.5.1.3 and 5.5.1.4; see also DHS/CBP/PIA-008(a) Border Searches of Electronic

         Devices at Bates 0174 (Ex. G); DHS/CBP/PIA-006(e) ATS at Bates 0996 (Ex. K).

         80.      After a border search of an electronic device, information retained in the TECS

database may be shared with other agencies outside of DHS, including local, state, and foreign

governments. Exh. 13 (CBP 30(b)(6) depo.) at 83:18–84:17; 198:11–19.

         Response: Dispute plaintiffs’ characterization of this fact and refer Court to cited

         exhibits which make clear that the information sharing is permitted only if the

         information is related to immigration, customs, and other enforcement matters and if

         the sharing is consistent with applicable system of record notices.

   IV.         Government Interests

         A.       Defendants’ Asserted Purposes

         81.      CBP and ICE assert authority to conduct warrantless or suspicionless border

searches of electronic devices to enforce hundreds of federal laws. Exh. 19 (CBP 2018 Directive)

at Bates 115; Exh. 22 (CBP 2018 PIA) at Bates 189; Exh. 14 (ICE 30(b)(6) depo.) at 28:4–6.

         Response: This is a conclusion of law and not a material fact. If deemed a material fact,

         no dispute.

                                                  35
         Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 29 of 59



        82.     CBP’s asserted purposes in conducting warrantless or suspicionless border

searches of electronic devices include general law enforcement, i.e., finding potential evidence of

illegal activity beyond violations of immigration and customs laws. Exh. 26 (Defs. Interrog.

Responses) at #1 (“[B]order searches of electronic devices are conducted in furtherance of …

law enforcement[] and homeland security responsibilities and to ensure compliance with … other

laws that Defendants are authorized to enforce and administer. … They are a crucial tool for

detecting evidence relating to terrorism and other national security matters… They can also

reveal information about financial and commercial crimes ….”). See also Exh. 19 (CBP 2018

Directive) at § 1, Bates 113; Exh. 13 (CBP 30(b)(6) depo.) at 20:19–21:9, 32:23–33:6; Exh. 33

(CBP “Tear Sheet”) at Bates 163 (“domestic law enforcement”); Exh. 23 (CBP 2017 ATS PIA)

at Bates 1034 (“other enforcement matters”) & 1035 (“other laws enforced by CBP”); Exh. 27

(DHS OIG 2018 Report) at Bates 975 (“any violation of laws”), 981 (“law enforcement-related

information”), 982 (use of “new technologies to commit crimes”); Exh. 34 (CBP Written

Statement for the Record for Senate Homeland Security Committee, July 11, 2018) at Bates 277

(use of “new technologies to commit crimes”); Exh. 35 (CBP Instructor Guide—P180C) at Bates

1279.

        Response: Dispute plaintiffs’ characterization that CBP’s asserted purpose for conducting

        border searches include general law enforcement. The cited exhibits demonstrate that CBP

        officers’ searches are related to the agency’s broad law enforcement and national security

        responsibilities. See also 6 U.S.C. § 211.

        83.     ICE’s asserted purposes for warrantless or suspicionless border searches of

electronic devices include general law enforcement, i.e., finding potential evidence of illegal

activity beyond violations of immigration and customs laws. Exh. 26 (Defs. Interrog. Responses)

at #1; Exh. 21 (ICE 2009 Directive) at § 4, Bates 261 (“other Federal laws at the border”); Exh.

30 (ICE 2007 Memorandum) at Bates 1264 (“anything that may be evidence of a crime”); Exh.

                                                     35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 30 of 59



14 (ICE 30(b)(6) depo.) at 35:15–17, 36:23–37:5, 40:10–20.

       Response: Dispute plaintiffs’ characterization that ICE’s asserted purpose for conducting

       border searches include general law enforcement and for finding illegal activity beyond

       violations of immigration and customs laws. The cited exhibits demonstrate that ICE

       agents’ searches are related to the agency’s broad law enforcement and national security

       responsibilities. See also 6 U.S.C. §§ 202, 251-52

       84.     ICE asserts that agents may conduct a warrantless or suspicionless border search

of the electronic device of a traveler:

               a.      Who is suspected of violating tax laws, to find emails reflecting the tax

law violations. Exh. 14 (ICE 30(b)(6) depo.) at 29:4–8, 31:5–12.

               b.      Who is suspected of hiding assets in bankruptcy, to find emails reflecting

the hiding of assets. Id. at 33:4–22.

               c.      Who is an executive of a company suspected of criminally dumping toxins

into a river, to find emails reflecting the illegal dumping. Id. at 31:14–23, 32:2–8.

               d.      Who is suspected of violating consumer protection laws, to find evidence

reflecting the consumer protection law violations. Id. at 32:10–33:2.

               e.      Who is suspected of money laundering, to find emails or other evidence

reflecting money laundering, including the creation of corporations and accounts and the

structuring of deposits. Id. at 41:3–42:13.

      Response: Dispute the characterizations of the deposition testimony which make clear

 that border searches of an individual under any of the above circumstances would only be

 conducted if ICE was also investigating that individual for violation of a cross-border crime

 within the jurisdiction of ICE. Id. at 52:4-14.

       85.     CBP and ICE’s asserted purposes in conducting warrantless or suspicionless

border searches of electronic devices include finding potential evidence of customs violations,
                                                   35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 31 of 59



including evidence of importing or exporting contraband, in contrast to finding contraband itself.

Exh. 26 (Defs. Interrog. Responses) at #1 (“detecting evidence relating to . . . human and bulk

cash smuggling, contraband, and child pornography”); Exh. 13 (CBP 30(b)(6) depo.) at 62:19–

21; Exh. 35 (CBP Instructor Guide—P180C) at Bates 1279 (“evidence related to . . .

[h]uman/cash smuggling” and “[n]arcotics and contraband”); Exh. 36 (ICE/HSI Priority

Requests) at Bates 93 (“. . . if an individual is encountered smuggling methamphetamine . . . a

border search would be conducted on his devices for co-conspirators”).

       Response: No dispute.

       86.     CBP and ICE’s asserted purposes in conducting warrantless or suspicionless

border searches of electronic devices include intelligence gathering. Exh. 13 (CBP 30(b)(6)

depo.) at 46:24–47:3, 47:16–48:7; Exh. 23 (CBP 2017 ATS PIA) at Bates 1003, 1034; Exh. 30

(ICE 2007 Memorandum) at Bates 1265 (“intelligence interest[s]”).

       Response: Dispute that the cited references support plaintiffs’ characterization of

       Defendants’ purposes for conducting border searches. Defendants refer the Court to

       the referenced documents which, for the most part, discuss the agencies’ record

       keeping systems. In addition, Exh 30 does not state that intelligence gathering is a

       purpose of border searches. Id. at 1264 (stating that the two general objectives of a

       border search is “to inspect for merchandise imported contrary to law” and “to obtain

       information or evidence relating to an individual’s admissibility.”); See also Defs.’

       Response to Pls.’ First Set of Interrog, Interrog. No.1 (Ex. I)

       87.     CBP’s decisions to conduct warrantless or suspicionless border searches of

electronic devices are informed by information or requests from other government agencies. Exh.

26 (Defs. Interrog. Responses) at #17 (“CBP decisions to perform border searches of electronic

devices benefit from information provided by other law enforcement agencies”); Exh. 13 (CBP

30(b)(6) depo.) at 75:8–76:5, 76:11–25, 77:13–14, 83:18–84:12; Exh. 37 (CBP Briefing for

                                                35
         Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 32 of 59



Senate Committee) at Bates 288 (“CBP coordinates with FBI”).

        Response: No dispute, except to dispute that this is a material fact.

        88.       ICE’s decisions to conduct warrantless or suspicionless border searches of

electronic devices are informed by information or requests from other government agencies. Exh.

26 (Defs. Interrog. Responses) at #17. See also Exh. 14 (ICE 30(b)(6) depo.) at 189:9–190:21,

191:18–192:3. These agencies include the Bureau of Alcohol, Tobacco, Firearms and Explosives,

Internal Revenue Service, Secret Service, Federal Bureau of Investigation, State Department, state and

local police departments and county sheriffs, and foreign law enforcement agencies. Exh. 14 (ICE

30(b)(6) depo.) at 194:13–201:25.

        Response: Dispute plaintiffs’ characterization of the cited evidence but do not dispute

        that the cited evidence shows that ICE makes independent determinations on the

        necessity for every border search they undertake and that information provided by other

        law enforcement agencies may inform the agency’s decision to conduct a border search

        of an electronic device. See also Exh. 26. at No. 17. Further dispute that this is material.

        89.       CBP asserts it may conduct warrantless or suspicionless border searches of

electronic devices when the subject is someone other than the traveler. Exh. 13 (CBP 30(b)(6)

depo.) at 57:3–17 (another person’s crime), 58:6–59:9 (same), 59:11–60:10 (another person’s

admissibility).

        Response: No dispute except to clarify that CBP has authority to search any traveler

        at the border and CBP policies permit a basic search of an electronic device with or

        without suspicion.

        90.       ICE asserts that warrantless or suspicionless border searches of electronic devices

may be conducted when the subject of interest is someone other than the traveler. This includes:

                  a.     When the traveler is a U.S. citizen and ICE is seeking information about a

suspected undocumented immigrant. Exh. 14 (ICE 30(b)(6) depo.) at 64:18–65:19.

                                                   35
              Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 33 of 59



                       b.     When the traveler is a reporter who is known to have had contact with a

   suspected terrorist, where there is no suspicion that the reporter engaged in wrongdoing. Exh. 14

   (ICE 30(b)(6) depo.) at 56:25–58:14. See also id. at 74:14–75:6.

                       c.     When the traveler is a journalist or a scholar with foreign sources who are

   of interest to the U.S. government. Exh. 14 (ICE 30(b)(6) depo.) at 75:14–25.

                       d.     When the traveler is business partners with someone who is under

   investigation for tax fraud. Exh. 14 (ICE 30(b)(6) depo.) at 50:15–51:4.

                       e.     When the traveler is a family member of a person under investigation, in

   conjunction with other factors. Exh. 14 (ICE 30(b)(6) depo.) at 130:16–131:3.

              Response: Dispute plaintiffs’ characterization of the cited evidence and clarify that

              ICE has the authority to search an electronic device of any traveler at the border in

              furtherance of its mission.

        91.            CBP and ICE conduct warrantless or suspicionless border searches of electronic

devices to advance pre-existing investigations. Exh. 35 (CBP Instructor Guide—P180C) at Bates

1281 (“ongoing INVESTIGATIONS”); Exh. 26 (Defs. Interrog. Responses) at #16 (“the potential

for that search to further a particular investigation”); Exh. 14 (ICE 30(b)(6) depo.) at 193:2–15; Exh. 29

(DHS 2009 PIA) at Bates 222.

                    Response: No dispute.

              B.       Digital Contraband at the Border

              92.      Child pornography is primarily transferred into the United States via the internet.

   Exh. 14 (ICE 30(b)(6) depo.) at 297:9–12.

              Response: Dispute that this is a material fact.

              93.      ICE considers few things to be digital contraband: child pornography, malware,

   information that cannot lawfully be exported, and unreported digital currency. Exh. 14 (ICE

   30(b)(6) depo.) at 37:25–38:24, 39:3–19.

                                                        35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 34 of 59



       Response: Dispute that this is an exhaustive list of digital contraband and further

       dispute that this is a material fact.

       94.     CBP cannot identify any type of digital contraband beyond child pornography.

Exh. 13 (CBP 30(b)(6) depo.) at 62:8–66:15.

       Response: Dispute plaintiffs’ characterization of the deposition testimony. Howe

       Declaration (Ex. A) ¶__.

       95.     Digital data can be posted, shared, or transmitted via the internet and stored on an

electronic device. Exh. 46 (Stipulations) at ¶ 9.

       Response: No dispute, except dispute that it is a material fact.

       96.     Defendants are aware that digital contraband may in certain circumstances be

accessible from the United States via the internet. Exh. 26 (Defs. Interrog. Responses) at #5.

       Response: Dispute that this is a material fact.

       97.     ICE acknowledges that child pornography can enter or be viewed in the United

States via the internet in many ways:

               a.      By viewing content on servers located outside the United States. Exh. 14

(ICE 30(b)(6) depo.) at 286:5–13.

               b.      As email attachments. Id. at 286:15–19.

               c.      As text messages. Id. at 286:20–25.

               d.      Via live streaming. Id. at 288:20–289:7.

               e.      Via a listserv or chat group. Id. at 289:20–24.

               f.      Via the Dark Web. Id. at 290:7–9.

       Response: Dispute that this is a material fact.

       98.     When Defendants confiscate digital contraband at the border, they either (a)

cannot determine whether that digital contraband is already present in the United States, or (b)

can determine, through a method known as “hashing,” that the digital contraband is already
                                                    35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 35 of 59



present in the United States. Exh. 14 (ICE 30(b)(6) depo.) at 299:5–24.

       Response: Dispute that defendants “confiscate” digital contraband and that this is a

       material fact.

       C.      Lack of Evidence That Defendants’ Policies and Practices Are Effective

       99.     CBP and ICE do not know how many warrantless or suspicionless border

searches of electronic devices uncover digital contraband. Exh. 26 (Defs. Interrog. Responses) at

#13; Exh. 13 (CBP 30(b)(6) depo.) at 68:10–14; Exh. 14 (ICE 30(b)(6) depo.) at 44:25–45:7.

       Response: Dispute that this is a material fact

       100.    CBP and ICE do not know how many warrantless or suspicionless border

searches of electronic devices uncover potential evidence of criminal activity. Exh. 13 (CBP

30(b)(6) depo.) at 68:15–20; Exh. 14 (ICE 30(b)(6) depo.) at 338:18–24.

       Response: Dispute that this is a material fact

       101.    CBP does not know how many warrantless or suspicionless border searches of

electronic devices result in prosecution or conviction. Exh. 27 (DHS OIG 2018 Report) at Bates

982.

       Response: Dispute that this is a material fact

       102.    ICE does not know how many warrantless or suspicionless border device searches

result in criminal arrests or indictments, or referrals to other law enforcement agencies. Exh. 36

(ICE/HSI Priority Requests) at Bates 93.

       Response: Dispute plaintiffs’ characterization of the cited evidence because the

       referenced exhibit provides statistics for arrests, indictments, seizures, search warrants,

       and administrative arrests resulting from investigations that included a border search of

       an electronic device. Bates 0094. Also dispute that this is a material fact.

       D.      CBP and ICE Obtain Warrants and Apply a Reasonable Suspicion Standard

               1.       CBP Obtains Warrants

                                                35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 36 of 59



       103.    CBP sometimes conducts searches of electronic devices pursuant to warrants.

Exh. 38 (Border Patrol 2018 Digital Forensics Program PIA) at Bates 1130–31.

       Response: Dispute plaintiffs’ characterization of cited document which applies only when

       agency employees in a separate operational office within CBP are not operating pursuant

       to border search authority. Further dispute that this is a material fact.

       104.    CBP sometimes applies a probable cause standard for the seizure of an electronic

device. Exh. 13 (CBP 30(b)(6) depo.) at 260:11–15.

       Response: Dispute plaintiffs’ characterization of the fact and refer to the CBP Directive

       which specifies that Officers may seize and retain an electronic device or copies of

       information from the device, when, based on a review of the electronic device

       encountered or on other facts and circumstances, they determine there is probable cause

       to believe the device, or copy of the contents of the device, contains evidence of a

       violation of a law that CBP is authorized to enforce or administer. See Exh. 19 at

       5.5.1.1. Further dispute that this is a material fact.

       105.    CBP provides officers written guidance and training on what constitutes probable

cause. Exh. 13 (CBP 30(b)(6) depo.) at 260:16–261:16. CBP also provides training on how to

obtain warrants. Id. at 279:25–280:4.

       Response: Dispute plaintiffs’ characterization of the fact. Although officers are

       provided guidance and training on probable cause and warrants, it is only for specific

       situations and as it relates to certain distinct legal authorities (other than border search

       authority) under which CBP officers may operate. Further, dispute that this is a material

       fact.

       106.    CBP sometimes obtains warrants for searches of international mail. Exh. 13 (CBP

30(b)(6) depo.) at 267:3–5. Specifically, if the officer has reasonable suspicion that a sealed

parcel contains contraband, they may open it, but still need a warrant to read any
                                                 35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 37 of 59



correspondence. Id. at 268:12–25, 270:20–271:7; Exh. 39 (2001 International Mail Handbook) at

Bates 1269. Without reasonable suspicion of contraband, CBP needs a warrant to open the mail.

Exh. 13 (CBP 30(b)(6) depo.) at 268:12–25; 270:20–271:7; see also Exh. 39 (2001 International

Mail Handbook) at Bates 1269.

       Response: Dispute plaintiffs’ characterization of the deposition testimony and cited

       exhibits. Admit that CBP sometimes works with other agencies to obtain warrants for

       searches of international mail and that in limited situations, officers need a warrant to

       read correspondence contained in sealed letter class mail that is transmitted within the

       international postal system and not letters carried by individuals or private carriers.

       Further dispute that this is a material fact.

       107.    Although CBP must obtain a warrant to read correspondence in international mail,

CBP asserts it may read correspondence on an electronic device without any suspicion. Exh. 13

(CBP 30(b)(6) depo.) at 278:14–20.

       Response: Dispute plaintiffs’ characterization of the testimony and refer to the

       International Mail handbook (Exh. 39) for an accurate interpretation of the policy. The

       policy applies only when sealed international letter-class mail is in the custody of the

       postal service. It does not apply to border searches. Further dispute that this is a material

       fact.

       108.    CBP officers sometimes obtain warrants at the border to conduct:

               a.      Involuntary x-ray searches. Exh. 13 (CBP 30(b)(6) depo.) at 262:13–17;

Exh. 40 (CBP 2004 Personal Search Handbook) at § 6.h., Bates 1095.

               b.      Involuntary body cavity searches. Exh. 13 (CBP 30(b)(6) depo.) at

263:13–15; Exh. 40 (CBP 2004 Personal Search Handbook) at § 8.I.d., Bates 1101.

               c.      Prolonged detentions for medical examinations. Exh. 40 (CBP 2004

Personal Search Handbook) at § 2.p., Bates 1076.

                                                  35
           Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 38 of 59



          Response: Dispute characterization of the Handbook and refer court to the

          document for an accurate statement of its contents. Further, dispute that this is a

          material fact.

       109.        CBP’s Air and Marine Operations is required to get a warrant before searching

an electronic device whenever it is operating outside the border environment. Exh. 13 (CBP

30(b)(6) depo.) at 286:25–287:3, 287:7–12; Exh. 41 (CBP AMO Guidance) at Bates 1169; Exh. 42 (CBP

2017 AMCIT Memorandum) at Bates 1153.

       Response: Dispute plaintiffs’ characterization of the deposition testimony and cited guidance.

       Further dispute that this is a material fact.

                   2.       ICE Obtains Warrants

          110.     ICE advises its agents to obtain a warrant “if time permits” and if agents have

   “any doubt” concerning whether a warrant is required. Exh. 43 (HSI 2012 Search and Seizure

   Handbook) at § 6.3, Bates 1187, § 7.11.4, Bates 1201.

          Response: Dispute this characterization. ICE advises that its agents “operating in a

          non-border environment should make every effort to obtain a warrant prior to

          searching, even if an exception to the warrant requirement appears to exist.” Id. at §

          8, Bates 1203. Do not dispute this statement in a non-border environment.

          111.     ICE trains agents on how to seek a warrant. Exh. 14 (ICE 30(b)(6) depo.) at

   251:4–7, 261:2–10. This training occurs at the ICE academy, on the job, from supervisors and

   senior officers, from the local U.S. Attorney’s office, and from the Office of the Principal Legal

   Advisor. Id. at 261:15–25, 262:9–16, 263:5–14, 263:24–264:15, 264:21–265:8.

          Response: No dispute.

          112.     ICE’s written training materials provide details on how to prepare an affidavit to

   establish probable cause for a warrant. Exh. 43 (HSI 2012 Search and Seizure Handbook) at

   § 7.11.4, Bates 1201–02, § 8.2, 1204–05.
                                                       35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 39 of 59



       Response: No dispute.

       113.    ICE policy on international mail requires:

               a.     A warrant to search inbound international mail that is sealed and appears

to contain only correspondence. Exh. 44 (MOU Between ICE/HSI and USPS) at § 4.A.3, Bates

1272; Exh. 14 (ICE 30(b)(6) depo.) at 248:5–9.

               b.     A warrant to search outbound international mail that is sealed and weighs

less than 16 ounces. Exh. 44 (MOU Between ICE/HSI and USPS) at § 4.B.3, Bates 1273.

               c.     A warrant to read correspondence contained in other types of inbound and

outbound international mail. Id. at § 4.A.2, § 4.B.2., Bates 1272–73.

               d.     Reasonable suspicion of contraband to open a parcel, and a warrant to read

correspondence in that parcel. Id. See also Exh. 14 (ICE 30(b)(6) depo.) at 248:10–15.

       Response: No dispute.

       114.    If an ICE agent opens sealed mail on reasonable suspicion, and it contains

correspondence on digital storage media, ICE policy requires a warrant to read that digital

correspondence. Exh. 14 (ICE 30(b)(6) depo.) at 249:6–250:10.

       Response: Dispute this characterization of ICE policy. An electronic device in

       the mail would not be treated as solely correspondence for purposes of a border

       search of mail because the electronic device is merchandise itself, regardless of

       the data on the device. Accordingly, the laws, regulations, and policy regarding

       searching sealed mail containing solely correspondence do not apply. See Exh. 44

       at §§ 4.A.2, Bates 1272.

       115.    ICE agents sometimes obtain warrants at the border to conduct:

               a.     X-ray searches. Exh. 14 (ICE 30(b)(6) depo.) at 259:11–16.

               b.     Involuntary body cavity searches. Id. at 260:14–25.

               c.     Detentions that last longer than eight hours. Id. at 254:19–255:6, 255:13–
                                                 35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 40 of 59



21, 256:7–258:3.

       Response: No dispute.

               3.      CBP and ICE Apply the Reasonable Suspicion Standard
       116.    Since at least 2015, CBP has had procedures for conducting advanced device

searches based on reasonable suspicion. Exh. 13 (CBP 30(b)(6) depo.) at 254:7–14; 256:9–

19; Exh. 45 (CBP 2015 Memorandum on Cotterman) at Bates 129–30.

       Response: No dispute that CBP has procedures for conducting advanced device

       searches based on reasonable suspicion of laws it enforces or administers. Dispute that

       this is a material fact since the Amended Complaint does not contain a claim for relief

       involving reasonable suspicion.

       117.    CBP officers are accustomed to applying the reasonable suspicion standard for

advanced device searches. Exh. 13 (CBP 30(b)(6) depo.) at 259:8–15.

       Response: No dispute, except to dispute that this is a material fact since the Amended

       Complaint does not contain a claim for relief involving reasonable suspicion.

       118.    CBP has written guidance and training on reasonable suspicion. Exh. 13 (CBP

30(b)(6) depo.) at 257:11–259:7. ICE provides training to its agents on reasonable suspicion.

Exh. 14 (ICE 30(b)(6) depo.) at 279:22–280:8.

       Response: No dispute, except to dispute that this is a material fact since the

       Amended Complaint does not contain a claim for relief involving reasonable

       suspicion.

       119.    ICE policy requires agents at the border to have reasonable suspicion for:

               a.      Strip searches. Exh. 14 (ICE 30(b)(6) depo.) at 278:8–15. See also Exh. 43

(HSI 2012 Search and Seizure Handbook) at § 11.1, Bates 1224 (requiring reasonable suspicion

for “partial body search[es]”).

               b.      X-ray or body cavity searches. Exh. 14 (ICE 30(b)(6) depo.) at
                                                35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 41 of 59



278:18– 279:11, 279:13–20; Exh. 43 (HSI 2012 Search and Seizure Handbook) at §10.9,

Bates 1219. A destructive search of a vehicle or other object. Exh. 43 (HSI 2012 Search

and Seizure Handbook) at §11.1, Bates 1224.

        Response: No dispute, except to dispute that this is a material fact since the

        Amended Complaint does not contain a claim for relief involving reasonable

        suspicion.

   V.        Plaintiffs’ Experiences at the Border

        Defendants dispute that any of the facts below relating to Plaintiffs’ experiences at the

        border are material to the Plaintiffs’ First and Fourth Amendment facial challenges. To

        the extent these facts are material it would only be to their standing to bring this lawsuit.

        A.      Past Border Searches of Devices

                1.     Ghassan and Nadia Alasaad

        120.    Plaintiffs Ghassan and Nadia Alasaad are U.S. citizens who reside in

Massachusetts and are married to each other. Exh. 1 (G. Alasaad Dec.) at ¶¶ 2–4; Exh. 2 (N.

Alasaad Dec.) at ¶¶ 2–4. He works as a limousine driver, and she is a nursing student. Exh. 1 (G.

Alasaad Dec.) at ¶ 1; Exh. 2 (N. Alasaad Dec.) at ¶ 1.

        Response: No dispute that Plaintiffs Ghassan and Nadia Alasaad made these statements,

        but dispute they are material facts.

        121.    On January 12, 2017, they returned by car to the United States at Highgate

Springs, Vermont. Exh. 1 (G. Alasaad Dec.) at ¶ 5; Exh. 2 (N. Alasaad Dec.) at ¶ 5. Ghassan

Alasaad was traveling with an unlocked Samsung Note smartphone. Exh. 1 (G. Alasaad Dec.) at

¶ 5. Nadia Alasaad was traveling with a locked iPhone 7 smartphone. Exh. 2 (N. Alasaad Dec.)

at ¶ 5. CBP officers conducted a manual search of Mr. Alasaad’s phone. Exh. 2 (N. Alasaad

Dec.) at ¶ 8; Exh. 1 (G. Alasaad Dec.) at ¶ 7; Exhs. 15 & 16 (Answer and Complaint) at ¶ 65.

CBP officers later searched Ms. Alasaad’s phone. Exh. 47 (EMR) at Bates 337–38, 340.
                                                  35
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 42 of 59



           Response: The referenced exhibits indicate that encounter occurred on July 12, 2017,

           not January. Further dispute that these facts are material.

           122.    Nadia Alasaad objected to the search of her phone on the ground that she wears a

   headscarf in public in accordance with her religious beliefs, and she had photos in her phone of

   herself without a headscarf on and of her daughters that she did not want any CBP officers,

   especially male officers, to view. Exh. 2 (N. Alasaad Dec.) at ¶¶ 10, 13.

           Response: No dispute, except dispute that this fact is material.

           123.    On August 28, 2017, Nadia Alasaad arrived at John F. Kennedy International

Airport with her 11-year-old daughter. Id. at ¶ 19. Her daughter was traveling with a locked iPhone

6+ smartphone. Id. CBP officers searched Nadia Alasaad’s handbag, where they found the

smartphone that her daughter was using. Id. at ¶ 20; Exhs. 15 & 16 (Answer and Complaint) at ¶ 74. CBP

officers searched the phone. Exhs. 15 & 16 (Answer and Complaint) at ¶ 76.

           Response: No dispute, except dispute that this fact is material.

                   2.      Suhaib Allababidi

           124.    Plaintiff Suhaib Allababidi is a U.S. citizen who resides in Texas. Exh. 3

   (Allababidi Dec.) at ¶¶ 2–3. He owns and operates a business that sells security technology. Id. at

   ¶ 1.

           Response: No dispute that Plaintiff Allababidi made these statements in his declaration,

           but dispute they are material.

            125. On January 24, 2017, Allababidi returned to Dallas, Texas, after an international

   trip. Id. at ¶ 4; Exhs. 15 & 16 (Answer and Complaint) at ¶ 77. He was traveling with a locked

   Samsung S7 Edge smartphone and an unlocked iPhone smartphone. Exh. 3 (Allababidi Dec.) at ¶

   4. A CBP officer seized and manually searched Allababidi’s unlocked iPhone for at least 20

   minutes. Id. at ¶ 5. After Allababidi declined to provide the password to his locked Samsung

   phone, CBP officers confiscated both phones in order to conduct an “examination.” Id. at ¶ 6;
                                                     35
             Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 43 of 59



   Exhs. 15 & 16 (Answer and Complaint) at ¶¶ 79–80; Exh. 17 (Detention Notice and Custody

   Receipt) at Pls. Bates 62; see also Exh. 47 (Detention Notice and Custody Receipt) at Bates 107.

            Response: Do not dispute that Plaintiff Allababidi’s phones were initially searched by

            CBP and then detained for further examination by an ICE Special Agent as indicated by

            the signature and organization listed on the cited Detention and Custody Receipt (Ex.

            17). Further dispute this is a material fact.

                     3.      Sidd Bikkannavar

            126.     Sidd Bikkannavar is a U.S. citizen and a resident of California. Exh. 4

   (Bikkannavar Dec.) at ¶¶ 2–3. He is an optical engineer at NASA’s Jet Propulsion Laboratory.

   Id. at ¶ 1.

            Response: No dispute that Plaintiff Bikkannavar made these statements in his

            declaration, but dispute they are material.

            127.     On January 31, 2017, Bikkannavar flew into Houston, Texas, after an

   international trip. Id. at ¶ 4. He was traveling with a locked Samsung Galaxy Note 5 smartphone.

   Id. CBP officers searched Bikkannavar’s phone for 19 minutes. Exh. 47 (EMR) at Bates 621.

   Afterwards, a CBP officer stated they had used “algorithms” to search the phone. Exh. 4

   (Bikkannavar Dec.) at ¶ 12.

            Response: No dispute that Plaintiff Bikkannavar made these statements in his

            declaration, but dispute that this correctly characterizes paragraph 12 of the declaration.

            Further dispute that these facts are material.

            4.       Jérémie Dupin

            128.     Jérémie Dupin is a lawful permanent resident who resides in Massachusetts. Exh.

5 (Dupin Dec.) at ¶ 2–3. He is a journalist. Id. at ¶ 1.

            Response: No dispute that Plaintiff Dupin made these statements in his declaration but


                                                           35
         Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 44 of 59



        dispute they are material.

        129.    On December 22, 2016, Dupin flew to Miami, Florida after an international trip.

Id. at ¶ 4. He was traveling with a locked iPhone 5 smartphone, which he used for his journalism

work. Id. A CBP Officer conducted a basic search of Dupin’s phone for about 15 minutes. Exhs.

15 & 16 (Answer and Complaint) at ¶ 90. See also Exh. 47 (EMR) at Bates 689; Exh. 5 (Dupin

Dec.) at ¶ 8.

        Response: No dispute that Plaintiff Dupin made these statements in his declaration, but

        dispute they are material.

        130.    On December 23, 2016, Dupin traveled by bus with his seven-year-old daughter

from Montreal to New York City. He carried the same locked iPhone. Exh. 5 (Dupin Dec.) at

¶ 11. At the U.S. border customs checkpoint, a CBP officer took the phone into another room for

approximately four hours. Id. at ¶¶ 12–15. CBP searched it. Exhs. 15 & 16 (Answer and

Complaint) at ¶¶ 94, 96; see also Exh. 47 (EMR) at Bates 690–91. An officer periodically

returned to ask Dupin questions about the contents of his phone. Dupin. Exh. 5 (Dupin Dec.) at

¶ 15; Exhs. 15 & 16 (Answer and Complaint) at ¶ 96.

    Response: No dispute that Plaintiff Dupin made these statements in his declaration, but

    dispute they are material, but dispute that the records show that his phone was taken out of the

    room. See Ex.47 at Bates 711. Further dispute that these facts are material.

                5.       Aaron Gach

        131.    Aaron Gach is a U.S. citizen who resides in California. Exh. 6 (Gach Dec.) at

¶¶ 2–3. He is an artist. Id. at ¶ 1.

        Response: No dispute that Plaintiff Gach made these statements in his declaration but

        dispute they are material.

        132.    On February 23, 2017, Gach arrived at San Francisco International Airport after

an international trip. Id. at ¶ 4. Gach traveled with a locked iPhone SE smartphone. Id. CBP

                                                35
         Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 45 of 59



searched it. Exhs. 15 & 16 (Answer and Complaint) at ¶¶ 102–03; Exh. 47 (EMR) at Bates 714–

15.

        Response No dispute that Plaintiff Gach made these statements in his declaration, but

        dispute they are material.

                6.      Ismail Abdel-Rasoul aka Isma’il Kushkush

        133.    Isma’il Kushkush is a U.S. citizen who resides in Virginia. Exh. 7 (Kushkush

Dec.) at ¶¶ 2–3. He is a freelance journalist. Id. at ¶ 1.

        Response: No dispute that Plaintiff Kushkush made these statements in his declaration,

        but dispute they are material

        134.    On March 18, 2013, Kushkush arrived at Washington Dulles International Airport

after an international trip. Exh. 47 (EMR) at Bates 913. At Washington Dulles, CBP officers

searched Kushkush’s Blackberry Bold cell phone, two electronic storage media, and two SIM

cards. Id. at Bates 913–14.

        Response: No dispute that Plaintiff KushKush made these statements in his declaration,

        but dispute they are material.

        135.    On July 30, 2017, Kushkush entered the United States at Highgate Springs,

Vermont, via bus from Canada. Exh. 7 (Kushkush Dec.) at ¶ 14. He was carrying a locked

iPhone 7 smartphone. Id. CBP officers conducted a manual search of Kushkush’s phone for

about one hour. Exhs. 15 & 16 (Answer and Complaint) at ¶ 117. See also Exh. 47 (TECS

records) at Bates 304, 332–33; Exh. 47 (HSI Report of Investigation) at Bates 105.

        Response: No dispute that Plaintiff KushKush made these statements in his

        declaration, but dispute they are material.

                7.      Zainab Merchant

        136.    Zainab Merchant is a U.S. citizen who resides in Toronto, Canada. Exh. 8

(Merchant Dec.) at ¶¶ 2–3. She is a writer, graduate student, and the founder and editor of a
                                                   35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 46 of 59



media website. Id. at ¶ 1.

       Response: No dispute that Plaintiff Merchant made these statements in her declaration,

       but dispute they are material.

       137.    On March 5, 2017, Merchant arrived at the Toronto airport for a flight to Orlando.

Id. at ¶ 4. She traveled with a locked Samsung smartphone. Id. CBP searched Merchant’s phone.

Exhs. 15 & 16 (Answer and Complaint) at ¶ 135. See also Exh. 47 (EMR) at Bates 754. The

search lasted 25 minutes. Exh. 47 (EMR) at Bates 754.

       Response: No dispute that Plaintiff Merchant made these statements in her declaration,

       but dispute they are material.

       138.    CBP officers questioned her about her religious affiliation and her blog,

including asking her about an article she had written on the blog that described a previous

border crossing experience. Exh. 8 (Merchant Dec.) at ¶ 11.

       Response: No dispute that Plaintiff Merchant made this statement in her declaration, but

       dispute it accurately characterizes the encounter and refer the Court to Ex. 47, Bates 766.

       Further dispute this fact is material.

       139.    Merchant was concerned about CBP officers searching her phone because she

wears a headscarf in public in accordance with her religious beliefs, and the phone contained

pictures of her without her headscarf that she did not want officers to see. Id. at ¶ 6.

       Response: No dispute that Plaintiff Merchant expressed this concern in her

       declaration but dispute that the statement accurately characterize the encounter and

       refer the Court to Ex. 47, Bates 766. This concern appears to have been expressed in

       the search conducted on July 7, 2018. See Ex. 47. Bates 757. Further dispute this fact

       is material.

       140.    On April 5, 2018, Merchant arrived in Orlando, Florida, after an international trip.

Exh. 8 (Merchant Dec.) at ¶ 14. She carried a locked Samsung Note 8 smartphone. Id. CBP
                                                35
           Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 47 of 59



   officers searched it. Exh. 47 (EMR) at Bates 908.

          Response: No dispute, except dispute that these facts are material.

          141.    On July 7, 2018, Merchant arrived in Fort Lauderdale, Florida, after an

   international trip. Exh. 8 (Merchant Dec.) at ¶ 22. She carried a locked Samsung Note 8

   smartphone. Id. A CBP officer searched Merchant’s phone for about 15 minutes. Exh. 47 (EMR)

   at Bates 755, 758.

          Response: No dispute, except dispute that these facts are material.

          142.    On September 9, 2018, Merchant traveled from Toronto, Ontario, to Orlando,

   Florida. Exh. 8 (Merchant Dec.) at ¶ 27. She carried a locked Samsung Note 8 smartphone. Id. A

   CBP officer directed Merchant to turn over her smartphone. Merchant told the officer that she

   did not consent to the search and that her device contained attorney-client privileged

   communications. Id. at ¶ 28. Nonetheless, “CBP conducted a basic search of Ms. Merchant’s cell

   phone,” which lasted about ten minutes. Exh. 24 (Email from Marsha Edney, Sept. 20, 2018).

   See also Exh. 47 (EMR) at Bates 759–60. Merchant saw the officer viewing emails and text

   messages between herself and her lawyer. Exh. 8 (Merchant Dec.) at ¶ 31.

          Response: No dispute except to dispute that the third and last sentences accurately

          characterize the encounter and refer the Court to Ex. 47, Bates 757-58 for an accurate

          description. Further dispute these facts are material.

                  8.      Akram Shibly

       143.       Mohammed Akram Shibly is a U.S. citizen who currently lives in Los Angeles.

Exh. 9 (Shibly Dec.) at ¶¶ 2–3. He is a filmmaker and a graduate student. Id. at ¶ 1.

       Response: No dispute that Plaintiff Shibly made these statements in his declaration, but

       dispute they are material.

       144.       On January 1, 2017, Shibly entered the United States at the Lewiston-Queenston

Bridge in New York. Id. at ¶ 4. He was carrying a locked iPhone 6+ smartphone. Id. A CBP officer
                                                   35
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 48 of 59



searched it. Exhs. 15 & 16 (Answer and Complaint) at ¶ 140. See also Exh. 47 (EMR) at Bates 847, 849.

The search lasted 37 minutes. Exh. 47 (EMR) at Bates 847.

       Response: No dispute, except dispute that the facts are material. .

                     9.     Matthew Wright

           145.      Matthew Wright is a U.S. citizen who resides in Colorado. Exh. 10 (Wright Dec.)

   at ¶¶ 2–3. He is a computer programmer. Id. at ¶ 1.

           Response: No dispute that Plaintiff Wright made these statements in his declaration, but

           dispute they are material.

           146.      On April 21, 2016, Wright arrived in Denver, Colorado, after an international trip.

   Id. at ¶ 5. Wright was traveling with a locked iPhone 6 smartphone, a locked MacBook Pro

   laptop, and an unlocked GoPro camera. Id. Wright declined a CBP officer’s demand to unlock

   his laptop. As a result, CBP officers confiscated his laptop, phone, and camera. Id. at ¶ 6.

           Response: No dispute, except dispute that they are material.

           147.      “CBP extracted and obtained information from Plaintiff Wright’s devices.” Exhs.

   15 & 16 (Answer and Complaint) at ¶ 155. Specifically, an ICE agent “attempted to image Mr.

   Wright’s laptop with MacQuisition software, and a CBP forensic scientist extracted data from

   the SIM card in Wright’s phone and from his camera.” Exhs. 15 & 16 (Answer and Complaint)

   at ¶ 44. See also Exh. 25 (June 6, 2016 CBP email) at Pls. Bates 953; Exh. 47 (HSI Digital

   Forensic Report) Bates 98.

                  Response: No dispute, except dispute that they are material

                     10.    Diane Maye Zorri

           148.      Diane Maye Zorri is a U.S. citizen who resides in Florida. Exh. 11 (Zorri Dec.) at

   ¶¶ 2–3. She is a university professor and a former United States Air Force captain. Id. at ¶ 1.

       Response: No dispute that Plaintiff Zorri made these statements in her declaration, but

       dispute they are material.
                                                     35
           Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 49 of 59



       149.     On June 25, 2017, Zorri arrived in Miami, Florida, after an international trip. Id.

at ¶ 4. Zorri was traveling with a MacBook Pro laptop and an iPhone 7 smartphone, both locked.

Id. CBP searched Zorri’s phone for about 45 minutes. Exhs. 15 & 16 (Answer and Complaint) at

¶¶ 121, 124. See also Exh. 47 (EMR) at Bates 729, 731.

       Response: No dispute that Plaintiff Zorri made these statements in her declaration but

       Defendants note that the referenced EMR pages (729-731) only mention an iPhone.

       Further dispute these facts are material.

       B.       Ongoing Retention of Information From Past Device Searches

       150.     Defendants have retained in TECS information its officers observed during the

search of the contents of seven Plaintiffs’ phones: Ghassan Alasaad, Nadia Alasaad,

Bikkannavar, Dupin, Merchant, Shibly, and Zorri. Exh. 26 (Defs. Interrog. Responses) at #10

(Nadia Alasaad, Bikkannavar, Dupin, Merchant, and Zorri); Exh. 47 (TECS records) at Bates

340, 351, 355, 359 (Ghassan Alasaad); Exh. 47 (TECS records) at Bates 340, 351, 355, 359

(Nadia Alasaad); Exh 47 (TECS records) at Bates 691, 711 (Dupin); Exh 47 (TECS records) at

Bates 849, 873, 878 (Shibly).

       Response: No dispute.

       151.     Defendants also have retained information copied from Wright’s electronic

devices.

                a.     The data extracted from Wright’s devices was stored on three thumb

drives. Exh. 25 (EMR) at Pls. Bates 938.

              Response: No dispute.

                b.     Two months after CBP returned Wright’s devices to him, CBP continued

to retain the thumb drives. Exh. 47 (EMR) at Bates 888; Exh. 47 (log of items received by CBP

laboratory) at Bates 909; Exh. 28 (Def. Privilege Log of 12/7/18) (describing Bates 909 as “[l]og

of items received by CBP laboratory”); Exh. 24 (Email from Marsha Edney, Nov. 21, 2018)

                                                   35
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 50 of 59



    (describing Bates 909 as “a log of items received by a law enforcement laboratory, and includes

    a notation of receipt of thumb drives relating to the inspection of Plaintiff Wright’s electronic

    devices”).

                  Response: Dispute that these facts are material and the inference being drawn by the

                  absence of a document showing destruction. Defendants aver that all copies of

                  Wright’s data have been deleted . See Declaration of Jenny Tsang (Ex. L.). There is

                  no material dispute because this information is uniquely with in Defendants’

                  knowledge and does not matter as a matter of law.

                     c.     DHS policy requires that “a record of the destruction [of information from

    a traveler’s device] is documented in the TECS Report of Investigation (ROI).” Exh. 29 (DHS

    2009 PIA), at Bates 228. In both civil discovery in this case and in response to a FOIA request

    from Wright, CBP and ICE produced no records showing that the data retained on the thumb

    drives was destroyed. Exh. 12 (Cope Dec.) at ¶¶ 4–5.

           Response: No dispute.

           C.        Past Device Confiscations 1

                     1.     Ghassan and Nadia Alasaad

           152.      CBP officers retained Ghassan and Nadia Alasaad’s phones after the Alasaads left

    the border area on July 12, 2017. Exh. 1 (G. Alasaad Dec.) at ¶ 15; Exh. 47 (EMR) at Bates 340.

           Response: Dispute only to the extent that that the undefined term “retained” is used.

           Admit that the phones were detained. Ex. 47 at Bates 340.

           153.      Ghassan and Nadia Alasaad had to spend approximately $1,000 to purchase two

    new phones. Exh. 1 (G. Alasaad Dec.) at ¶ 17; Exh. 2 (N. Alasaad Dec.) at ¶ 17.




1
 Defendants disagree with the use of the term “confiscations” but admit that they do sometimes
detain and/or seize electronic devices.

                                                     35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 51 of 59



       Response: No dispute that Plaintiffs Ghassan and Nadia Alasaad made this statement

       in their declarations, but dispute that the fact is material.

       154.    Twelve days after Ghassan and Nadia Alasaad crossed the border, CBP officials

sent their phones back to them. Exhs. 15 & 16 (Answer and Complaint) at ¶ 72.

       Response: No dispute, except dispute that it is material.

       155.    Soon after receiving his phone from CBP, Ghassan Alasaad attempted to access

certain media files in his WhatsApp application, including videos of his daughter’s graduation.

The phone displayed the message, “Sorry, this media file doesn’t exist on your internal storage.”

This did not occur prior to CBP’s confiscation of the phone. Exh. 1 (G. Alasaad Dec.) at ¶ 19.

       Response: No dispute that Plaintiff Alassad made these statements in his declaration,

       but Defendants lack knowledge or information to determine if they are true or not.

       Further, dispute that the facts are material.

               2.      Suhaib Allababidi

       156.    On January 24, 2017, CBP officers detained Allababidi’s unlocked iPhone and

locked Samsung smartphone after he had been permitted to leave the border area. Exhs. 15 & 16

(Answer and Complaint) at ¶¶ 79–80; Exh. 3 (Allababidi Dec.) at ¶ 6.

       Response: No dispute, except dispute that it is material.

       157.    CBP officers confiscated Allababidi’s unlocked phone even though an officer had

already manually searched the phone and returned it to Allababidi. Exhs. 15 & 16 (Answer and

Complaint) at ¶¶ 79–80; Exh. 3 (Allababidi Dec.) at ¶¶ 5–6.

       Response: Dispute only to the extent that the undefined term confiscate is used. Further

       dispute that this is material.

       158.    Allababidi had to spend more than $1,000 on replacement phones. Exh. 3

(Allababidi Dec.) at ¶ 9.

       Response: No dispute that Plaintiff Allababidi made this statement in his
                                                  35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 52 of 59



       declaration, but dispute that the fact is material.

       159.    Allababidi’s phones were sent to the “Regional Computer Forensic Lab” on

February 15, 2017, and then sent to another location on March 3, 2017. Exh. 47 (Detention

Notice and Custody Receipt) at Bates 107.

       Response: No dispute, except dispute that it is material.

       160.    The unlocked iPhone was returned to Allababidi more than two months after

confiscation. Exh. 3 (Allababidi Dec.) at ¶ 7. See also Exh. 47 (Detention Notice and Custody

Receipt) at Bates 107.

       Response: No dispute, except dispute that it is material.

       161.    The locked Samsung smartphone was returned to Allababidi on December 13,

2017, more than ten months after confiscation, and just two days before Defendants moved to

dismiss in this case. Exh. 3 (Allababidi Dec.) at ¶ 8; Exh. 32 (Defs. Motion to Dismiss) at p. 9.

       Response: No dispute, except dispute that it is material.

               3.        Matthew Wright

       162.    CBP officers seized Wright’s smartphone, laptop, and GoPro camera on April 21,

2016. Exh. 25 (Detention Notice and Custody Receipt) at Pls. Bates 945.

       Response: Dispute only to the extent that that the term “seized” is used. Admit that the

       devices were detained. Ex. 25 at Bates 945.

       163.    An officer informed Wright that it might take CBP as long as a year to return his

devices to him. Exh. 10 (Wright Dec.) at ¶ 7.

       Response: No dispute that Plaintiff Wright states this in his declaration, but dispute that

       his is a material fact.

       164.    Wright spent $2,419.97 for a new laptop and phone. Exh. 10 (Wright Dec.) at ¶ 8.

As a computer programmer, Wright’s livelihood depends on these tools. Id.

       Response: No dispute that Plaintiff Wright states this in his declaration, but Defendants
                                              35
            Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 53 of 59



           lack any knowledge of these facts. Further dispute these are material facts.

           165.    Wright’s electronic devices were transferred between CBP and ICE facilities

   multiple times. Exh. 25 (EMR) at Pls. Bates 936–38.

           Response: No dispute, except dispute that it is material.

           166.    CBP returned Wright’s electronic devices to him after 56 days, on June 16, 2016.

   Exh. 25 (EMR) at Pls. Bates 938; Exh. 10 (Wright Dec.) at ¶ 9.

           Response: No dispute, except dispute that it is material.

           D.      Other Recurring Border Scrutiny

        167.       Eight Plaintiffs have been subjected to recurring secondary inspections during

border crossings. Exh. 47 (TECS records) at Bates 338, 348, 350–51, 362–367 (six of Ghassan

Alasaad); Exh. 47 (TECS records) at Bates 338, 350, 363–64 (three of Nadia Alasaad); Exh. 47

(TECS records) at Bates 586–88, 590, 592–95, 600, 602–04, 606, 608–620 (nine of Allababidi);

Exh. 47 (TECS records) at Bates 678, 680–82, 684–85, 688 (seven of Bikkannavar); Exh. 47

(TECS records) at Bates 704–05, 707–13 (six of Dupin); Exh. 47 (TECS records) at Bates 319-322,

324–25, 327, 329–30, 332–35, 913–15 (eight of Kushkush); Exh. 47 (TECS records) at Bates 817, 819–22,

824–26, 828–30, 832, 834, 836–39, 841–45 (eight of Merchant); Exh. 47 (TECS records) at Bates 868, 870,

880, 884–85 (four of Shibly).

        Response: Do not dispute that these Plaintiffs have been referred to secondary inspections

        on multiple occasions but dispute that the cited TECS records for Nadia Alasaad and

        Bikkannavar indicate that they were searched 3 or 7 times, respectively. Further dispute

        that this is a material fact.

           168.    Seven Plaintiffs are subjected to recurring bag searches at the border. Exh. 47

   (TECS records) at Bates 348, 365–66 (three of Ghassan Alasaad); Exh. 47 (TECS records) at

   Bates 348, 910–11 (two of Nadia Alasaad); Exh. 47 (TECS records) at Bates 395–96, 593, 602–

   03 (three of Allababidi in 2017 alone); Exh. 47 (TECS records) at Bates 709–10, 713 (three of

                                                    35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 54 of 59



Dupin); Exh. 47 (TECS records) at Bates 299, 306, 915 (three of Kushkush); Exh. 47 (TECS

records) at Bates 766, 824–26, 828, 830, 832, 838–39, 843, 845 (six of Merchant); Exh. 47

(TECS records) at Bates 868, 875, 880 (three of Shibly).

       Response: Do not dispute that these Plaintiffs have been subject to at least one bag

       search at the border but dispute that the cited TECS records for Ghassan Alasaad, Nadia

       Alasaad and Dupin indicate that their bags were searched 3, 2 and 3 times

       respectively. Further dispute that this is a material fact.

       E.      Regular International Travel, Past and Future

               1.      Ghassan and Nadia Alasaad

       169.    Ghassan Alasaad has returned to the United States from an international trip at

least 13 times since January 1, 2013. Exh. 1 (G. Alasaad Dec.) at ¶ 22. Nadia Alasaad has done

so at least 15 times during this period. Exh. 2 (N. Alasaad Dec.) at ¶ 27.

       Response: No dispute that Plaintiffs Ghassan and Nadia Alasaad made these

       statements in their declarations.

       170.    Ghassan and Nadia Alasaad intend to continue traveling internationally for

personal reasons, and will carry electronic devices with them when they do so. Exh. 2 (N.

Alasaad Dec.) at ¶¶ 26, 28; Exh. 1 (G. Alasaad Dec.) at ¶¶ 21, 23. For example, in the summer of

2019, they intend to travel to Egypt, Jordan, and/or Turkey. Exh. 1 (G. Alasaad Dec.) at ¶ 24;

Exh. 2 (N. Alasaad Dec.) at ¶ 29. Likewise, during the summer of 2019, Nadia Alasaad may

travel to Canada. Exh. 2 (N. Alasaad Dec.) at ¶ 30.

       Response: No dispute that Plaintiffs Ghassan and Nadia Alasaad made these statements

       in their declarations but Defendants lack knowledge of their future travel plans.

               2.      Suhaib Allababidi

       171.    Allababidi has returned to the United States from an international trip at least

seven times since January 1, 2013. Exh. 3 (Allababidi Dec.) at ¶ 12.

                                                 35
         Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 55 of 59



        Response: No dispute that Plaintiff Allababidi made this statement in his

        declaration.

        172.    Allababidi intends to continue traveling internationally for business and personal

reasons, and will carry electronic devices with him when he does so. Id. at ¶¶ 11, 13. For

example, he has reserved flights to Turkey in May and home in July of this year, and he may

visit China later this year. Id. at ¶¶ 14–15.

        Response: No dispute that Plaintiff Allababidi made this statement in his declaration

        but Defendants lack knowledge of his future travel plans.

                3.      Sidd Bikkannavar

        173.    Bikkannavar has returned to the United States from an international trip at least

36 times since January 1, 2013. Exh. 4 (Bikkannavar Dec.) at ¶ 17.

        Response: No dispute that Plaintiff Allababidi made this statement in his declaration.

        174.    Bikkannavar intends to continue traveling internationally for personal reasons,

and will carry electronic devices with him when he does so. Exh. 4 (Bikkannavar Dec.) at ¶¶ 16,

18. For example, he plans to take eight international trips by September 2020 to participate in

solar car races and related activities. Id. at ¶ 19.

        Response: No dispute that Plaintiff BIkkannavar made this statement in his

        declaration but Defendants lack knowledge of his future travel plans.

                4.      Jérémie Dupin

        175.    Dupin has returned to the United States from an international trip at least 21 times

since January 1, 2013. Exh. 5 (Dupin Dec.) at ¶ 19.

        Response: No dispute that Plaintiff Dupin made this statement in his declaration.

        176.    Dupin intends to continue traveling internationally for business and personal

reasons, and will carry electronic devices with him when he does so. Id. at ¶¶ 18, 20. For


                                                       35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 56 of 59



example, he intends to visit his daughter in Canada. Id. at ¶ 21. Also, as a journalist, he intends to

travel to Haiti in May or June of 2019, and he may travel to Venezuela later this year. Id. at ¶ 22.

       Response: No dispute that Plaintiff Dupin made this statement in his declaration but

       Defendants lack knowledge of his future travel plans.

               5.      Aaron Gach

       177.    Gach has returned to the United States from an international trip at least seven

times since January 1, 2013. Exh. 6 (Gach Dec.) at ¶ 14.

       Response: No dispute that Plaintiff Gach made this statement in his declaration.

       178.    Gach intends to continue traveling internationally for business and personal

reasons, and will carry electronic devices with him when he does so. Id. at ¶¶ 13, 15. For

example, he has purchased airline tickets to Germany in June and home in July. Id. at ¶ 16.

       Response: No dispute that Plaintiff Gach made this statement in his declaration

       but Defendants lack knowledge of his future travel plans.

               6.       Isma’il Kushkush

       179.    Kushkush has returned to the United States from an international trip at least eight

times since January 1, 2013. Exh. 7 (Kushkush Dec.) at ¶ 22.

       Response: No dispute that Plaintiff KushKush made this statement in his declaration.

       180.    Kushkush intends to continue traveling internationally for his journalism and for

personal reasons, and will carry electronic devices with him when he does so. Id. at ¶¶ 21, 23.

       Response: No dispute that Plaintiff KushKush made this statement in his declaration

       but Defendants lack knowledge of his future travel plans

               7.      Zainab Merchant

       181.    Merchant has returned to the United States from an international trip at least 12

times since January 1, 2013. Exh. 8 (Merchant Dec.) at ¶ 35.


                                                 35
        Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 57 of 59



       Response: No dispute that Plaintiff Merchant made this statement in her declaration.

       182.    Merchant intends to continue traveling internationally for professional and

personal reasons, and will carry electronic devices with her when she does so. Id. at ¶¶ 34, 36.

For example, from now through May 2020, she plans to periodically travel from her current

residence in Canada to her university in Boston in order to complete graduate studies. Id. at ¶ 37.

       Response: No dispute that Plaintiff Merchant made this statement in her declaration but

       Defendants lack knowledge of her future travel plans.

               8.      Akram Shibly

       183.    Shibly has returned to the United States from an international trip at least 18 times

since January 1, 2013. Exh. 9 (Shibly Dec.) at ¶ 18.

       Response: No dispute that Plaintiff Shibly made this statement in his declaration.

       184.    Shibly plans to continue traveling internationally for business and personal

reasons, and will carry electronic devices with him when he does so. Id. at ¶¶ 17, 19.

       Response: No dispute that Plaintiff Shibly made this statement in his declaration

       but Defendants lack knowledge of his future travel plans.

               9.      Matthew Wright

       185.    Wright has returned to the United States from an international trip at least 22

times since January 1, 2013. Exh. 10 (Wright Dec.) at ¶ 16.



       Response: No dispute that Plaintiff Wright made this statement in his declaration.

       186.    Wright plans to continue traveling internationally for personal reasons, and will

carry electronic devices with him when he does so. Id. at ¶¶ 15, 17.

       Response: No dispute that Plaintiff Wright made these statements in his declaration,

       but Defendants lack knowledge of his future travel plans.


                                                35
          Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 58 of 59



          187.   Wright attends ultimate Frisbee tournaments outside the United States regularly,

  and has attended a tournament in Portugal in June or July each year for the past five years.

  Wright’s brother lives in Scotland, and it is common for him to take at least one trip a year to

  visit him there or elsewhere in Europe. Wright also has a group of friends who enjoy travel and

  Wright typically plans a trip or two abroad each year. Id. at ¶ 17. Wright has booked plane

  tickets for one international trip from June 24, 2019 through July 1, 2019. Id. at ¶ 18.

          Response: No dispute that Plaintiff Wright made these statements in his declaration but

          Defendants lack knowledge of his future travel plans.

                 10.     Diane Maye Zorri

          188.   Zorri has returned to the United States from an international trip at least 10 times

  since January 1, 2013. Exh. 11 (Zorri Dec.) at ¶ 11.

          Response: No dispute that Plaintiff Zorri makes this statement in her declaration.

          189.   Zorri plans to continue traveling internationally for professional and personal

  reasons, and will carry electronic devices with her when she does so. Id. at ¶¶ 10, 12. For

  example, it is significantly possible that Zorri will travel to Italy in June or July 2019, and Zorri

  has tentative plans to attend conferences in Europe in June and November 2019. Id. at ¶¶ 13–14.

          Response: No dispute that Plaintiff Zorri makes this statement in her declaration but

          Defendants lack knowledge of her future travel plans.



Dated: June 6, 2019                                   Respectfully submitted:


                                                      JOHN R. GRIFFITHS
                                                      Director, Federal Programs Branch

                                                      DIANE KELLEHER
                                                      Assistant Director, Federal Programs Branch


                                                      /s/ Marsha Edney
                                                    35
Case 1:17-cv-11730-DJC Document 98 Filed 06/06/19 Page 59 of 59



                               MARSHA STELSON EDNEY
                               Senior Trial Counsel
                               MICHAEL DREZNER
                               Trial Attorney
                               U.S. DEPARTMENT OF JUSTICE
                               Civil Division/Federal Programs
                               Mail: P.O. Box 883
                               Washington, DC 20530
                               Street: 20 Massachusetts Avenue, N.W.,
                               Rm. 7146
                               Washington, DC 20001
                               T: (202) 514-4505
                               Email: Michael.Drezner@usdoj.gov

                               Attorneys for Defendants




                              35
